EXHIBIT 10.1

AGREEMENT FOR

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

This Agreement for Assignment and Assumption of Purchase and Sale Agreement
(this “Agreement”) is executed to be effective as of June             , 2010
(the “Effective Date”), by and between AIR EXPRESS INTERNATIONAL USA, INC., an
Ohio corporation d/b/a DHL GLOBAL FORWARDING (“Assignor”) and IIT ACQUISITIONS
LLC, a Delaware limited liability company, and any permitted assigns
(“Assignee”).

RECITALS:

A. COPELAND COMMERCIAL, LLC, a Texas limited liability company, as purchaser
(“Original Purchaser”) and HUNTER DOUGLAS REAL PROPERTY, INC., a Delaware
corporation, as seller (“Seller”), have entered into that certain Purchase and
Sale Agreement with an effective date of May 11, 2010, as amended by the First
Amendment to Purchase and Sale Agreement dated as of June 15, 2010 and as
further amended by the Second Amendment to Purchase and Sale Agreement dated as
of June 18, 2010 (as amended, the “Contract”), a copy of which is attached
hereto as Exhibit A, relating to the acquisition of certain land and
improvements situated in the City of Renton, King County, Washington, together
with related property and appurtenant rights, as denoted and further described
in the Contract as the “Property”. All capitalized terms used but not defined
herein shall have the meaning assigned to such terms in the Contract.

B. Original Purchaser will assign to Assignor, and Assignor will assume from
Original Purchaser, all right, title, interest and obligations of Original
Purchaser in, to and under the Contract (the “Initial Assignment”), the form of
which Initial Assignment is attached hereto as Exhibit B; and Assignor will
deposit with Title Company cash in an amount equal to the sum of (i) the Initial
Deposit and (ii) the Additional Deposit, which Earnest Money, in a total amount
of $350,000, shall be held in escrow by the Title Company in accordance with the
terms of the Contract. After the deposit of the Earnest Money the promissory
note currently held by the Title Company will be returned to Original Purchaser.

C. Assignee shall, within two business days after the execution and delivery of
this Agreement, deliver the sum of $500,000.00 (the “Deposit”) to the Title
Company to be held in a separate interest bearing escrow account in accordance
with the terms of Section 2(b) hereof. If Assignee fails to timely deposit the
Deposit as required by this Agreement, Assignor may, at its option and as its
sole and exclusive remedy, terminate this Agreement by written notice to
Assignee at any time up until Assignee has delivered the Deposit, and after such
termination the parties hereto shall have no further rights or obligations
hereunder, other than those that by their terms survive the termination of this
Agreement.

D. At Closing, Assignor and Assignee shall enter into a lease agreement (the
“Lease”) with Assignee as landlord and Assignor as tenant (“Tenant”) for the
building located on the Land, execution of which Lease shall be a condition to
the consummation of the

 

1



--------------------------------------------------------------------------------

Assignment (as defined below) as set forth in Section 6 of this Agreement.
Pursuant to the Lease, Tenant will be obligated to make certain tenant
improvements to such building (the “Tenant Improvements”) as more particularly
described in the Lease. Following the consummation of the sale of the Property
to Assignee, Assignor will oversee the completion of the Tenant Improvements on
behalf of Assignee and in compliance with the Lease.

E. Subject to the provisions of this Agreement, Assignee desires to acquire from
Assignor, and Assignor desires to assign to Assignee, all right, title, interest
and obligations of Assignor in, to and under the Contract, upon and subject to
the terms and conditions contained in this Agreement. Each of the parties to
this Agreement expressly acknowledges that, following the Initial Assignment,
Original Purchaser shall have no further rights or obligations under the
Contract and, except for claims arising under this Agreement, Assignor and
Assignee hereby waive any and all claims they may have against Original
Purchaser for any matters arising under the Contract on or after the date of the
Initial Assignment.

AGREEMENTS:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee agree as follows:

1. Assignment. Subject to the provisions of this Agreement, Assignor hereby
agrees to assign to Assignee, and Assignee hereby agrees to assume, all of
Assignor’s right, title and interest, in, to and under the Contract and all the
rights, benefits, privileges and obligations of Assignor as the “Purchaser”
(herein so called) thereunder, including, without limitation, the rights to the
Earnest Money, and any and all surveys, title work, third party studies and
environmental reports and other third party reports, commitments, estoppels,
utility and availability letters and all other Due Diligence Materials (defined
below), to the extent assignable and in the possession or reasonable control of
Assignor, whether or not delivered by Seller to Original Purchaser pursuant to
the Contract or by Assignor and Original Purchaser pursuant to this Agreement.
The actual assignment of the Contract shall be evidenced in a separate
assignment (the “Assignment”) by and between Assignor and Assignee in the form
attached hereto as Exhibit C. The Assignment (together with the other documents
contemplated by Section 6) will be delivered by Assignor into escrow with the
Title Company at least one business day prior to the Closing Date, but shall be
effective as of the Closing Date simultaneously with the consummation of the
Closing under the Contract (the “Assignment Effective Date”).

2. Review Period; Due Diligence Materials.

(a) Prior to the Effective Date, Original Purchaser has delivered or caused to
be delivered to Assignee the materials listed on Schedule 1 attached hereto.
After the Effective Date, Assignor shall promptly provide to Assignee (i) any
other materials or information reasonably requested by Assignee pursuant to the
right of the Purchaser under the Contract to request such items from Seller
under Section 4.1(n) of the Contract, and (ii) any other materials delivered by
Seller or Original Purchaser thereunder that have not be previously delivered to
Assignee. The materials listed on Schedule 1 and other due diligence materials
or information

 

2



--------------------------------------------------------------------------------

provided to Assignee are collectively referred to as the “Due Diligence
Materials.” Assignee will have from the Effective Date until the end of the
Inspection Period (such period, the “Review Period”) to inspect the Due
Diligence Materials relating to the Property and to conduct such additional
investigations or studies as Assignee may elect to undertake. The right of
Assignee to enter upon the Property and conduct any physical or invasive tests
and inspections in order to make a full determination in its sole judgment as to
whether or not the Property meets its requirements and needs shall be subject to
all of the terms, provisions and limitations contained in the Contract with
respect to Purchaser’s entry onto the Property and conduct of such activities
(including, without limitation, the requirement that Purchaser provide evidence
to Seller of such insurance as Seller may reasonably request in connection
therewith), and Assignee shall be responsible for, and shall indemnify and hold
harmless Original Purchaser and Assignor, and their respective partners,
shareholders, officers, directors, agents, employees, controlling persons and
affiliates from and against, any claims, losses, costs, liability, expenses or
damages caused thereby (including damages and claims arising from any acts or
omissions of Assignee’s agents or contractors). The foregoing indemnity
obligations do not apply to (i) any loss, liability, cost or expense to the
extent arising from, or related to, the negligent or willful acts or omissions
of Seller, Original Purchaser or Assignor, (ii) any diminution in value in the
Property arising from, or related to, matters discovered by Assignee during its
investigation of the Property, (iii) any latent defects in the Property
discovered by Assignee, and (iv) the release, disturbance or spread of any
hazardous materials or regulated substances which are discovered (but not
deposited) in, on, under or about the Property by Assignee.

(b) During the Review Period and thereafter if this Agreement is not terminated
by Assignee or Assignor pursuant to express termination rights as set forth
herein, the Deposit made by Assignee to the Title Company shall remain in a
separate interest bearing account with the Title Company, and shall not be in
any manner forfeitable, except as expressly set forth below. Assignee shall
provide written notice to Assignor as to whether or not it is satisfied with the
Property on or before the expiration of the Review Period. If Assignee elects to
terminate its rights to acquire the Contract pursuant to this Section 2(b), the
Title Company shall disburse (i) $25,000 of the Deposit to Assignor, as
independent consideration for Assignee’s rights under this Section 2(b) (the
“Independent Consideration”), and (ii) the remaining $475,000 of the Deposit,
and any interest earned on the entire Deposit, to Assignee, and the parties
hereto shall have no further rights or obligations hereunder, other than those
that by their terms survive the termination of this Agreement. If Assignee
terminates this Agreement, Assignee shall deliver to Assignor any due diligence
items, which have been delivered by Assignor to Assignee and any third party
reports, investigations and studies, other than economic analyses, received or
prepared by or for Assignee in connection with the Property, including, without
limitation, any and all reports relating to physical, geological or
environmental conditions, without representation or warranty. Notwithstanding
anything to the contrary in this Section 2(b), the parties agree that Assignee’s
execution of this Agreement and delivery of the Deposit shall constitute
Assignee’s approval of the Property as contemplated in this Section 2(b).
Notwithstanding anything in this Section 2(b) to the contrary, to the extent
that Assignee has the right to terminate this Agreement pursuant to another
section of the Agreement, including, without limitation, Section 14(b), and
terminates this Agreement, or is deemed to have terminated this Agreement, on or
prior to the expiration of the Review Period, then the entire Deposit shall be
returned to Assignee and no Independent Consideration shall be delivered to
Assignor.

 

3



--------------------------------------------------------------------------------

3. Assignment Consideration. In consideration for the Assignment, Assignee
agrees to pay the amount set forth in Section 6(f), below.

4. Deposit; Reimbursement of Earnest Money. Unless Assignee has terminated this
Agreement, Assignor will not terminate or cause to be terminated (and will cause
Original Purchaser to not terminate or cause to be terminated) the Contract
during the Inspection Period without Assignee’s prior written consent, which may
be granted or withheld in Assignee’s sole discretion. After the end of the
Inspection Period, Assignor will not terminate (and will cause Original
Purchaser to not terminate) the Contract in the absence of (i) a default by the
Seller of any of its material obligations under the terms of the Contract
(provided that (A) any termination for Seller default shall be subject to
Assignee’s prior written consent, which may be granted or withheld in Assignee’s
sole discretion; and (B) if Assignee does not consent to the termination,
Assignee will be deemed to have waived the right to terminate the Contract under
the closing conditions set forth in Section 7.2 of the Contract as to such
default by Seller), (ii) casualty damage to the Property for which the estimated
costs of repair is estimated to exceed $500,000 or could take more than 60 days
to repair; or (iii) any threatened or pending proceedings in eminent domain with
respect to the Property which would prevent Tenant from conducting its intended
business on the Property in any material respect. If a termination of the
Contract occurs, the Deposit shall be disbursed to Assignee.

5. Lease Terms. At Closing, Assignor, as Tenant, and Assignee, as Landlord,
shall enter into the Lease, which Lease will be in the form attached hereto as
Exhibit E.

6. Conditions to Closing of the Assignment. In addition to any other conditions
to the obligation of Assignee or Assignor to consummate the Assignment, the
closing of the Assignment shall be subject to the following conditions:

(a) The consummation of the Assignment shall occur on the Closing Date. Funds
shall be deposited into and held by the Title Company, who shall coordinate
acceptance of funds, acceptance of documents, disbursement of funds and
recording and delivery of documents in order to facilitate the performance of
the obligations under this Assignment and the performance of the Closing
obligations under the Contract. Upon satisfaction or completion of all closing
conditions and deliveries, the parties shall direct the Title Company to
immediately deliver the closing documents to the appropriate parties and make
disbursements according to the closing statements executed by Assignor and
Assignee.

(b) In addition to all other conditions set forth herein, the obligation of
Assignee to consummate the Assignment is conditioned upon the following:

(i) The Initial Assignment has been consummated, and Assignor has become the
Purchaser under the Contract.

(ii) The Contract is in full force and effect.

 

4



--------------------------------------------------------------------------------

(iii) Assignor’s representations and warranties contained herein shall be true
and correct in all material respects as of the Effective Date and the Closing
Date.

(iv) No later than the Closing Date (or such earlier date as provided herein),
Assignor shall have tendered all deliveries to be made at Closing pursuant to
this Agreement.

(v) As of the Closing Date, there shall exist no pending or threatened actions,
suits, arbitrations, claims, attachments, proceedings, assignments for the
benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings that could adversely affect the operations or value of the Seller,
Property, the Tenant or Assignor’s ability to perform its obligations under this
Agreement.

(vi) As of the Closing Date, Assignor shall have performed all of its material
obligations under this Agreement.

(vii) As of the Closing Date, the Property has not been Materially Damaged and
no threatened or pending proceedings in eminent domain with respect to the
Property have been initiated.

(viii) As of the Closing Date, all conditions to the obligations of the
Purchaser to close under the Contract as set forth in Section 7.2 of the
Contract have been satisfied or otherwise waived in writing by Assignee.

(ix) Title Company is committed at closing to issue to Assignee an extended
coverage owner’s title policy in accordance with the Title Commitment, insuring
title to the Property in an amount equal to the Assignment Payment, subject only
to the Permitted Exceptions.

If any condition listed in this Section 6 is not satisfied on or before the
applicable time period stated in this Section 6, then Assignee may, at its
election, (1) waive the unsatisfied condition (other than the condition
specified in Section 6(b)(v) relating to a claim affecting Assignor’s ability to
consummate the Assignment), and proceed with the Assignment, or (2) terminate
this Agreement and recover the Deposit by delivering written notice thereof to
Assignor. In addition, if the failure of the condition is a result of a breach
or default by Assignor, Assignee shall also have the right to recover Pursuit
Costs as set forth in Section 14(b) below. Subject to the foregoing sentence, if
Assignee elects to terminate this Agreement, neither Assignor nor Assignee shall
have any further obligations hereunder except those that expressly survive the
termination of this Agreement.

(c) No later than one Business Day prior to the Closing Date, Assignor, at its
sole cost and expense, shall deliver in escrow to the Title Company the
following:

(i) Assignment. The Assignment executed by Assignor, conveying to Assignee
Assignor’s interest in the Contract.

 

5



--------------------------------------------------------------------------------

(ii) Lease. An executed counterpart of the Lease and Lease Guaranty, in the form
of Exhibit E hereto, executed and acknowledged by Tenant and executed (but not
acknowledged) by Guarantor, respectively.

(iii) Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Assignor by applicable state and local law in connection with the assignment
of the Contract.

(iv) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the form
of Exhibit F hereto and executed by Assignor.

(v) Escrow. An executed counterpart of the Escrow Agreement in the form of
Exhibit D hereto, executed and acknowledged by Tenant.

(vi) Title Company. Any additional documents that the Title Company may
reasonably require for the proper consummation of the transaction contemplated
by this Agreement (provided, however, no such additional document shall expand
any obligation, covenant, representation or warranty of Assignor or result in
any new or additional obligation, covenant, representation or warranty of
Assignor under this Agreement beyond those expressly set forth in this
Agreement).

If Assignor fails to deliver the above items in the time period contemplated by
this Section 6(c), Assignee shall have the remedies set forth in Section 14,
below.

(d) No later than one Business Day prior to the Closing Date, Assignee shall
deliver in escrow to the Title Company the following:

(i) Assignment. A counterpart of the Assignment, executed by Assignee.

(ii) Lease. A counterpart of the Lease executed by Assignee.

(iii) Escrow. A counterpart of the Escrow Agreement executed by Assignee.

(iv) Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Assignee by applicable state and local law in connection with the assignment
of the Contract.

(v) Title Company. Any additional documents that Assignee or the Title Company
may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation, covenant, representation or

 

6



--------------------------------------------------------------------------------

warranty of Assignee or result in any new or additional obligation, covenant,
representation or warranty of Assignee under this Agreement beyond those
expressly set forth in this Agreement).

(e) No later than one Business Day prior to the Closing Date, Assignor and
Assignee shall deposit with the Title Company executed closing statements
consistent with this Agreement in the form required by the Title Company.

(f) No later than one business day prior to the Closing Date, Assignee shall
deliver to the Title Company $12,600,000, less the Deposit, plus or minus
applicable prorations (the “Assignment Payment”), in immediate, same-day U.S.
federal funds wired for credit into the Title Company’s escrow account, which
funds must be delivered in a manner to permit the Title Company to deliver good
funds to Assignor or its designee on the Closing Date (and, if requested by
Assignor, by wire transfer). The Title Company shall cause the delivery of the
Assignment Payment as follows:

(i) The Purchase Price for the Property under the Contract (as calculated under
Section 7.6 of the Contract) and plus or minus any applicable prorations, shall
be delivered to Seller in accordance with the terms of the Contract. The
Assignor’s Earnest Money will be disbursed to Assignor.

(ii) The amount equal to the difference between the Assignment Payment and the
amounts paid to Seller pursuant to the immediately preceding subsection, subject
to adjustment for closing costs and applicable prorations shall be delivered to
Assignor, but subject to the Holdback (defined below).

(iii) At the Closing, a portion of the Assignment Payment equal to $1,600,000.00
(the “Holdback”) will be held back by Assignee and delivered to the Title
Company, to be held in an escrow account pursuant to the escrow agreement
attached hereto as Exhibit D (the “Escrow Agreement”) and consistent with the
terms of this 6(f). The Holdback, including all interest earned thereon, shall
be released to Assignor upon Substantial Completion of the Tenant Improvements
and (1) delivery of final, unconditional lien waivers from all contractors,
subcontractors, materialmen and vendors that performed work or provided
materials in connection with the Tenant Improvements and (2) delivery of an
estoppel certificate from Tenant for the benefit of Assignee as landlord under
the Lease, indicating among other things that all Tenant Improvement work has
been completed in accordance with the terms of the Lease, in the form attached
to the Lease and (3) satisfaction of any other terms and conditions for release
of the Holdback as set forth in the Lease and/or the Escrow Agreement.
“Substantial Completion” shall be deemed to have occurred upon (i) issuance of a
certificate of substantial completion by Tenant’s architect, which certificate
may be the AIA form or another form reasonably acceptable to Assignee certifying
that the Tenant Improvements have been substantially completed (except for minor
items of fit or finish or similar “punchlist” items); (ii) delivery to Assignee

 

7



--------------------------------------------------------------------------------

of all required municipal approvals necessary to permit occupancy of the
building such as certificates of completion or occupancy; and (iii) Assignee’s
written approval of all items delivered to Assignee evidencing Substantial
Completion and satisfaction of all other conditions required for the Holdback,
which approval shall not be unreasonably withheld, conditioned or delayed.

If Assignee fails to deliver the above items in the time period contemplated by
this Section 6, Assignor shall have the remedies set forth in Section 14, below.

7. Closing Costs. Closing costs to be paid under the Contract and in connection
with the consummation of the Assignment shall be allocated and paid as set forth
below:

 

Cost

  

Responsible Party

Transfer Taxes / Excise Taxes / Document Stamps

   Assignor

Recording Costs

   Assignor

Basic Title Insurance

   Assignor

Extended Title Insurance

   Assignee

Title Company Escrow Fees

   Assignor:  1/2 Assignee:  1/2

All other Closing Costs

   In accordance with local custom

Notwithstanding the foregoing, Assignor shall not be required to pay the above
closing costs to the extent the same are paid by Seller under the Contract.

Additionally, at Closing Assignee will reimburse Assignor for one-half of the
fees paid by Assignor to the preparers of the survey, Phase I environmental
report and property condition report described in Schedule 1. Assignor will
provide copies of the preparers’ invoices to Assignee prior to Closing.

8. Assumption. The Assignment shall occur simultaneously with the Closing, but
in order to allow the Assignee to be the Purchaser under the Contract at
Closing, the Assignment will be deemed to occur immediately prior to the
Closing. Notwithstanding the foregoing, the Assignment shall be contingent up on
the occurrence of the Closing under the Contract, and if the Closing does not
occur, the Assignment shall be ineffective. Upon the Assignment Effective Date,
Assignee will assume and agree to perform all the terms, covenants and
conditions of the Contract on the part of the Purchaser therein required to be
performed from and after the date of the Assignment. Assignee indemnifies,
defends and holds Assignor harmless from and against

 

8



--------------------------------------------------------------------------------

any and all losses, liabilities, expenses (including, without limitation,
reasonable attorneys’ fees), claims, demands and causes of action arising out of
or relating to any failure by Assignee to fully and timely perform any duty or
obligation required of the Purchaser under the Contract which arises from and
after the Assignment Effective Date. The rights and obligations set forth in
this Section 8 and shall survive the Closing Date.

9. Indemnity by Assignor. Assignor indemnifies, defends and holds Assignee
harmless from and against any and all losses, liabilities, expenses (including,
without limitation, reasonable attorneys’ fees), claims, demands and causes of
action arising out of or relating to any failure by Assignor to fully and timely
perform any duty or obligation required of the Purchaser under the Contract
which arose prior to the Assignment Effective Date. The rights and obligations
set forth in this Section 9 and shall survive the Closing Date.

10. Representations by Assignor. Assignor represents and warrants to Assignee as
follows:

(a) Assignor is a corporation duly organized, validly existing and in good
standing under the laws of the State of Ohio and has the full right, power and
authority to enter into this Agreement, and to perform all of the obligations
and liabilities of Assignor required to be performed hereunder.

(b) This Agreement has been duly and validly executed and delivered by and on
behalf of Assignor and, assuming the due authorization, execution and delivery
thereof by and on behalf of Assignee, constitutes a valid, binding and
enforceable obligation of Assignor enforceable in accordance with its terms.

(c) Neither the execution and delivery hereof, nor the taking of any action
contemplated hereby, will conflict with or result in a breach of any of the
provisions of, or constitute a default, event of default or event creating a
right of acceleration, termination or cancellation of any obligation under any
instrument, note, mortgage, contract (including the Contract), judgment, order,
award, decree or other agreement or restriction to which Assignor is a party, or
by which Assignor or the Property is a party or otherwise bound.

(d) Original Purchaser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Texas and had the
full right, power and authority to enter into the Contract and the Initial
Assignment, and to perform all of the obligations and liabilities of Original
Purchaser required to be performed thereunder.

(e) The Contract and the Initial Assignment, when executed, has been, and will
be, respectively, duly and validly executed and delivered by and on behalf of
Original Purchaser and, assuming the due authorization, execution and delivery
thereof by and on behalf of Seller under the Contract, constitutes a valid,
binding and enforceable obligation of Original Purchaser enforceable in
accordance with its terms.

(f) Neither the execution and delivery of the Contract or Initial Assignment by
the Original Purchaser, nor the taking of any action contemplated by the
Contract or the Initial Assignment, will conflict with or result in a breach of
any of the provisions of, or

 

9



--------------------------------------------------------------------------------

constitute a default, event of default or event creating a right of
acceleration, termination or cancellation of any obligation under any
instrument, note, mortgage, contract, judgment, order, award, decree or other
agreement or restriction to which Original Purchaser is a party, or by which
Original Purchaser is otherwise bound.

(g) The Contract has not been modified by Original Purchaser, Assignor or Seller
(except as disclosed in writing to Assignee), and has not been terminated by
Original Purchaser, Assignor or Seller (as applicable).

(h) Neither Assignor nor, to Assignor’s knowledge, Seller is in default under
the Contract. Original Purchaser has no knowledge of Seller’s default under the
Contract.

(i) Assignor has provided to Assignee true and complete copies of all Property
Information materials delivered to Assignor and/or Original Purchaser pursuant
to the Contract. In addition, Assignor has provided Assignee with true and
complete copies of all Due Diligence Materials received by Assignor and/or
Original Purchaser with respect to the Property.

(j) Assignor is currently in compliance with and shall at all times remain in
compliance with the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) and any statute, executive order
(including, without limitation, the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action relating thereto.

(k) Original Purchaser did not grant any approvals or consents permitted to be
granted by the Purchaser under the Contract (nor permit any deemed approval
periods to expire or lapse with the exception of the deemed approval of the
uncured title objections), submit any notices, elections, objections or
documents to Seller that are required or permitted to be submitted under the
Contract or waive any requirements applicable to or defaults by Seller under the
Contract except for the delivery of a title/survey objection notice and the
delivery of copies of engineering reports and other due diligence information
generated during the feasibility period of the Contract and provided to Seller.

EXCEPT AS SET FORTH HEREIN OR IN THE DOCUMENTS TO BE DELIVERED IN CONNECTION
WITH THE CLOSING, ASSIGNEE ACKNOWLEDGES AND AGREES THAT ASSIGNOR HAS NOT MADE,
DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY REPRESENTATIONS,
WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR
CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT
OR FUTURE, OF, AS TO, CONCERNING, OR WITH RESPECT TO THE PROPERTY OR THE
CONTRACT.

All references herein to “Assignor’s knowledge,” “the best of Assignor’s
knowledge” or words of similar import shall refer only to the actual (as opposed
to deemed, imputed or constructive) knowledge of Stephen C. Hess without inquiry
and, notwithstanding any fact or circumstance to the contrary, shall not be
construed to refer to the knowledge of any other person

 

10



--------------------------------------------------------------------------------

or entity. Assignor represents and warrants to Assignee that such persons are in
an official position on behalf of Assignor to have the information or the
obligation to investigate to obtain such information and/or the responsibility
on behalf of Assignor for the matters and information which are the subject of
Assignor’s representations. After Closing, Assignee shall have the right to
bring an action against Assignor on the breach of a representation or warranty
hereunder but only if Assignee has provided written notice to Assignor of the
breach within 12 months following the Closing Date.

Notwithstanding anything contained in this Agreement to the contrary, in the
event the Closing occurs, Assignee hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity or under this
Agreement to make a claim against Assignor for damages that Assignee may incur,
or to rescind this Agreement and the transactions contemplated hereby, as the
result of any of Assignor’s representations or warranties being untrue,
inaccurate or incorrect, if and only if Assignee knew that such representation
or warranty was untrue, inaccurate or incorrect at the time of the Closing and
Assignee nevertheless closes title hereunder. Assignee shall be “deemed to have
known” that a representation or warranty was untrue, inaccurate or incorrect at
the time of the Closing if any Due Diligence Information furnished or otherwise
obtained by Assignee contains express information which is materially
inconsistent with such representation or warranty. All references herein to
“Assignee’s knowledge,” “the best of Assignee’s knowledge,” “Assignee knew” or
words of similar import shall refer only to the actual (as opposed to deemed,
imputed or constructive) knowledge of Tom McGonagle and Andrea Karp without
inquiry and, notwithstanding any fact or circumstance to the contrary, shall not
be construed to refer to the knowledge of any other person or entity. Assignee
represents and warrants to Assignor that such persons are in an official
position on behalf of Assignee to have the information or the obligation to
investigate to obtain such information and/or the responsibility on behalf of
Assignee for the matters and information which are the subject of Assignor’s
knowledge set forth in this paragraph.

11. Representations by Assignee. Assignee represents and warrants to Assignor as
follows:

(a) Assignee is a Delaware limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware, with full
right, power and authority to enter into this Agreement, and to perform all of
the obligations and liabilities of Assignee required to be performed hereunder.

(b) This Agreement has been duly and validly executed and delivered by and on
behalf of Assignee, and, assuming the due authorization, execution and delivery
thereof by and on behalf of Assignor, constitutes a valid, binding and
enforceable obligation of Assignee enforceable in accordance with its terms.

(c) Neither the execution and delivery hereof, nor the taking of any action
contemplated hereby, will conflict with or result in a breach of any of the
provisions of, or constitute a default, event of default or event creating a
right of acceleration, termination or cancellation of any obligation under any
instrument, note, mortgage, contract, judgment, order, award, decree or other
agreement or restriction to which Assignee is a party or by which Assignee is
otherwise bound.

 

11



--------------------------------------------------------------------------------

(d) Assignee is currently in compliance with and shall at all times remain in
compliance with the regulations of OFAC (including, without limitation, those
named on OFAC’s Specially Designated Nationals and Blocked Persons List) and any
statute, executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

12. Covenants of Assignor.

(a) Assignor shall not amend (and Assignor warrants that Original Purchaser
shall not amend) the Contract without Assignee’s prior written consent, which
consent may be withheld in Assignee’s sole and absolute discretion.

(b) Assignor shall have the right to elect which Service Contracts, Equipment
Leases and Policies the Purchaser under the Contract will assume and which ones
Seller must terminate at or prior to Closing in accordance with Section 4.5 of
the Contract. Assignor or Original Purchaser, as applicable, shall obtain
Assignee’s determination on such Service Contracts, Equipment Leases and Polices
prior to submitting the election to Seller in accordance with Section 4.5 of the
Contract.

(c) Assignor shall not grant (and Assignor warrants that Original Purchaser
shall not grant) any approvals or consents permitted to be granted by the
Purchaser under the Contract (nor permit any deemed approval periods to expire
or lapse), submit any notices, elections, objections or documents to Seller that
are required or permitted to be submitted under the Contract or waive any
requirements applicable to or defaults by Seller under the Contract without
Assignee’s prior written consent, which may be granted or withheld in Assignee’s
sole and absolute discretion so long as the failure to submit such notice,
election, obligation or document will not constitute (i) a waiver by Assignor of
any obligation of the Seller under the terms of the Contract (in which case
Assignee’s consent shall be subject to Assignee’s reasonable approval, rather
than sole and absolute discretion) or (ii) a default by Assignor under the terms
of the Contract.

(d) Assignor shall provide Assignee with simultaneous copies of all notices
provided to Seller under the Contract by Assignor or Original Purchaser and
shall promptly forward to Assignee any notices received by Assignor or Original
Purchaser from Seller under the Contract.

(e) Following the effective date of the Initial Assignment, Assignor shall cause
Original Purchaser to cooperate with Assignor and Assignee as reasonably
required to consummate the Assignment and the Closing.

13. Assignment. It is the express agreement of the parties hereto that any party
hereto may assign its rights hereunder to an entity that is directly or
indirectly controlled by such party or such party’s principals and that such
assignment does not require the consent of the

 

12



--------------------------------------------------------------------------------

non-assigning party, but will require written notice of the assignment. Except
as expressly provided above, no party may assign any of its rights under this
Agreement without the prior written consent of the other parties. In the event
of an assignment that does not require consent or an approved assignment in
accordance with this Section 14, the assigning party shall provide notice of the
intended assignment to the other parties hereto at least five (5) business days
in advance of the Closing Date and the assigning party shall not be released
from its obligations hereunder.

14. Remedies.

(a) If Assignee fails to consummate the Assignment hereunder on or prior to the
Closing Date for any reason except failure by Assignor or Original Purchaser to
perform hereunder or termination of this Agreement as provided herein, Assignor
shall be entitled, as its sole remedy, to terminate this Agreement by giving
Assignee and the Title Company written notice thereof prior to or at the Closing
Date and recover the Deposit as liquidated damages and not as penalty, in full
satisfaction of claims against Assignee hereunder, in which case neither
Assignee nor Assignor shall have any further rights or obligations hereunder,
except those that expressly survive termination of this Agreement. Subject to
Section 15(c) below, Assignor and Assignee agree that Assignor’s damages
resulting from Assignee’s default are difficult, if not impossible, to determine
and the Deposit is a fair estimate of those damages which has been agreed to in
an effort to cause the amount of such damages to be certain.

(b) If (i) Assignor and/or Original Purchaser fail to perform their obligations
pursuant to this Agreement for any reason (except for the failure by Assignee to
perform hereunder or termination of this Agreement as provided herein),
(ii) prior to the Closing Date any one or more of Assignor’s and/or Original
Purchaser’s representations or warranties are breached or untrue in any material
respect, or (iii) Seller fails to perform its obligations (or breach any
representation or warranty) under the terms of the Contract), then Assignee
shall be entitled to elect to (A) terminate this Agreement and recover the
Deposit and the Pursuit Costs by giving Assignor and the Title Company timely
written notice of such election prior to or at the Closing Date, (B) enforce
specific performance (failing which, Assignee, may pursue the immediately
preceding option set forth in subparagraph (A)), or (C) waive such failure or
breach and proceed to consummate the Assignment. “Pursuit Costs” shall mean the
actual, out-of-pocket fees, costs and expenses, including, without limitation,
attorneys’ fees and costs, incurred by Assignee in connection with this
Agreement and the transactions contemplated in this Agreement, in an amount not
to exceed $60,000. Assignee will provide an itemization and reasonable backup of
such costs to Assignor if Assignee elects to recover Pursuit Costs.

(c) In the event either party hereto commences a legal proceeding to enforce or
obtain a declaration of its rights under this Agreement, the non-prevailing
party in such proceeding shall pay the prevailing party all reasonable fees and
expenses, including attorneys’ fees, incurred in connection with such
proceeding.

15. Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the addresses set forth in below. Any such
notices shall, unless otherwise provided herein, be given or served (a) by
depositing the same in the United States mail, postage paid, certified and
addressed to the party to be notified, with return receipt

 

13



--------------------------------------------------------------------------------

requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission with a
confirmation copy delivered by another method permitted under this Section 16,
or (e) by electronic mail addressed to the electronic mail address set forth
below for the party to be notified with a confirmation copy delivered by another
method permitted under this Section 16. Notice given in accordance herewith for
all permitted forms of notice, other than by electronic mail, shall be effective
upon the earlier to occur of actual delivery to the address of the addressee or
refusal of receipt by the addressee (even if such addressee refuses delivery
thereof). Notice given by electronic mail in accordance herewith shall be
effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for facsimile and electronic mail notices as described above, no notice
hereunder shall be effective if sent or delivered by electronic means. In no
event shall this Agreement be entered into, executed, terminated, altered,
amended or modified by electronic mail or electronic record. A party’s address
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice. Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice. Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

If to Assignor:  

Air Express International USA

d/b/a DHL Global Forwarding

1210 South Pine Island Road, Suite 100

Plantation, FL 33324

Attention: Legal Department

Facsimile: 954-626-1694

If to Assignee:  

Industrial Income Trust

518 17 th Street, Suite 1700

Denver, CO 80202

Attn: Tom McGonagle, Chief Financial Officer

303-226-9891

Facsimile: 303-597-1561

Email: tmcgonagle@industrialincome.com

With a copy to:

 

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Attn: Noelle Riccardella

303-223-1204

Facsimile: 303-223-8004

Email: nriccardella@bhfs.com

 

16. Commissions. Assignor shall be responsible to Matthew J. Wood of GVA Kidder
Matthews (“Broker”) for a real estate sales commission at closing (but only in
the event of a closing in strict accordance with this Agreement) in accordance
with a separate agreement between Assignor and Broker. In addition, Assignor
shall be responsible for any amounts to be

 

14



--------------------------------------------------------------------------------

paid to Original Purchaser in connection with the Initial Assignment, the
Assignment, the Contract or otherwise in connection with the transactions
contemplated herein. Other than as stated above in this Section 16, Assignor (on
behalf of itself and Original Purchaser) and Assignee each represent and warrant
to the other that no real estate brokerage commission, finder’s fee or other
similar fee is payable to any person or entity in connection with the
transaction contemplated hereby, and each agrees to and does hereby indemnify
and hold the other harmless against the payment of any commission to any other
person or entity claiming by, through or under the indemnifying party (provided
that Assignee’s obligations shall not extend to any commission or fee claimed by
Broker or Original Purchaser and Assignor’s indemnification shall include the
payment of commission to any person or entity claiming, by through or under
Original Purchaser as well as Assignor). This indemnification shall extend to
any and all claims, liabilities, costs and expenses (including reasonable
attorneys’ fees and litigation costs) arising as a result of such claims and
shall survive the Closing Date.

17. Counterparts; Facsimiles; Electronic Transactions. This Assignment may be
executed in multiple counterparts, each of which shall be deemed an original but
together shall constitute one and the same document. The parties may exchange
facsimile counterpart signature pages of this Assignment, and such facsimile
counterparts shall be considered an original counterpart.

18. Calculation of Time Periods. Unless otherwise specified, in computing any
period of time described herein, the date of the act or event after which the
designated period of time begins to run is not to be included and the last day
of the period so computed is to be included, unless such last day is not a
Business Day, in which event the period shall run until the end of the next day
which is a Business Day. The last day of any period of time described herein
shall be deemed to end at 5:00 p.m. local time in the state in which the
Property is located. As used herein, the term “Business Day” means any day that
is not a Saturday, Sunday or legal holiday for national banks in the city in
which the property is located.

19. Governing Law. This Assignment shall be governed by the laws of the State of
Washington.

20. No Third Party Beneficiaries. Except as contemplated with respect to
Original Purchaser in Recital E and Section 2(a) of this Agreement, nothing in
this Agreement, expressed or implied, is intended to confer any rights or
remedies upon any person, other than the parties hereto and, subject to the
restrictions on assignment herein contained, their respective successors and
assigns.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

15



--------------------------------------------------------------------------------

Assignor and Assignee have executed this Assignment to be effective as of the
Effective Date.

 

ASSIGNOR: AIR EXPRESS INTERNATIONAL USA, INC., an Ohio corporation, d/b/a DHL
GLOBAL FORWARDING By:  

/s/ DAGMAR HENNES

Name:  

Dagmar Hennes

Title:  

Chief Financial Officer

Signature Pages to Agreement for Assignment and Assumption

of Purchase and Sale Agreement



--------------------------------------------------------------------------------

ASSIGNEE: IIT ACQUISITIONS LLC, a Delaware limited liability company By:   IIT
Real Estate Holdco LLC, its Sole Member By:   Industrial Income Operating
Partnership LP, its Sole Member By:   Industrial Income Trust Inc., its General
Partner By:  

/s/ THOMAS G. MCGONAGLE

Name:  

Thomas G. McGonagle

Title:  

Chief Financial Officer and Treasurer

 

Signature Pages to Agreement for Assignment and Assumption

of Purchase and Sale Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE

ESCROW AGENT

The undersigned hereby accepts the foregoing Agreement for Assignment and
Assumption of Purchase and Sale Agreement and executes this Agreement for the
purpose of agreeing to act as the Title Company in strict accordance with the
terms thereof, including, without obligation, the obligation to invest and
disburse the Deposit pursuant to the terms and conditions of this Agreement.

 

ESCROW AGENT: Chicago Title Insurance Company By:  

/s/ JOYCELYN ARMSTRONG

Name:  

Joycelyn Armstrong

Title:  

Commercial Escrow Officer

Date:  

June 22, 2010

 

Signature Pages to Agreement for Assignment and Assumption

of Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Copy of the Contract

[Follows This Page]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Initial Assignment

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into as of June __, 2010 (the “Effective
Date”), by and between COPELAND COMMERCIAL, LLC, a Texas limited liability
company (“Assignor”), and AIR EXPRESS INTERNATIONAL USA, INC., an Ohio
corporation d/b/a DHL GLOBAL FORWARDING (“Assignee”).

WHEREAS, Assignor, as purchaser, entered into that certain Purchase and Sale
Agreement having an effective date of May 11, 2010, as amended by the First
Amendment to Purchase and Sale Agreement (the “First Amendment”) dated as of
June 15, 2010 and as further amended by the Second Amendment to Purchase and
Sale Agreement (the “Second Amendment”) dated as of June 18, 2010 (collectively,
the “Contract”) for that certain real property located in Renton, King County,
Washington (the “Property”), with Hunter Douglas Real Property, Inc., a Delaware
corporation, as seller;

WHEREAS, Assignor wishes to assign to Assignee its rights pursuant to the
Contract, relating to the purchase of the Property, with all improvements and
appurtenances thereto more particularly described in the Contract.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

1. Assignment and Assumption: Assignor hereby assigns to Assignee all of
Assignor’s rights, title and interests in, to and under the Contract and all the
rights, benefits, privileges, and obligations of Assignor as the “purchaser”
thereunder to, the Property, all sums paid or deposited into escrow in
connection with the Contract, and any and all surveys, title work, third parties
studies and environmental reports and other third party reports, commitments,
estoppels, utility and available letters and all other “Property Information,”
as defined in the Contract. Assignee hereby accepts the assignment of, and
assumes the obligations of Assignor set forth in the Contract.

2. Representations of Assignor: In making the foregoing assignment, Assignor
hereby represents and warrants to Assignee as follows:

a. Assignor is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Texas and had the full right,
power and authority to enter into the Contract and to perform all the
obligations and liabilities of the purchaser thereunder, and has the full right,
power and authority to enter into this Assignment.

 

B-1



--------------------------------------------------------------------------------

b. The Contract was duly and validly executed and delivered by Assignor and
assuming the due authorization, execution and delivery thereof by and on behalf
of seller under the Contract, constitutes a valid, binding and enforceable
obligation of Assignor, enforceable in accordance with its terms.

c. Neither the execution and delivery of the Contract or this Assignment, nor
the taking of any action contemplated by the Contract or this Assignment, will
conflict with or result in a breach of any of the provisions of, constitute a
default, event of default or event creating a right of acceleration, termination
or cancellation of any obligation under any instrument, note, mortgage,
contract, judgment, order, award, decree or other agreement or restriction to
which Assignor is a party, or by which Assignor is otherwise bound.

d. The Contract has not been modified by Assignor (except for the First
Amendment and the Second Amendment), and has not been terminated by Assignor or
by Seller under the Contract.

e. Neither Assignor nor, to Assignor’s knowledge, the Seller is in default under
the Contract.

f. Assignor has not granted and will not grant any approvals or consents
permitted to be granted by the purchaser under the Contract (nor permit any
deemed approval periods to expire or lapse with the exception of the deemed
approval of the uncured title objections), submit any notices, elections,
objections or documents to the seller under the Contract or waive any
requirements applicable to or defaults by seller under the Contract, except for
the delivery of a title/survey objection notice and the delivery of copies of
engineering reports and other due diligence information generated during the
feasibility period of the Contract and provided to the seller under the
Contract.

3. Governing Law. This Assignment shall be construed and enforced in accordance
with the laws of the State of Washington and the laws of the United States
applicable therein and the parties shall attorn exclusively to the jurisdiction
of the Courts of the State of Washington.

4. Successors and Assigns. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

5. Severability. If any provision contained in this Assignment or its
application to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected, and each provision of this
Assignment shall be separately valid and enforceable to the fullest extent
permitted by law.

6. Notice of Assignment. A copy of this Assignment shall be sufficient notice to
all persons of the assignment contained herein and may be relied upon by any
third party.

 

B-2



--------------------------------------------------------------------------------

7. Counterparts; Facsimiles; Electronic Transactions. This Assignment may be
executed in multiple counterparts, each of which shall be deemed an original but
together shall constitute one and the same document.

[signature page follows this page.]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the Effective Date.

 

ASSIGNOR: COPELAND COMMERCIAL, LLC, a Texas limited liability company By:  

 

  Bradley D. Copeland, President

 

B-4



--------------------------------------------------------------------------------

ASSIGNEE:

AIR EXPRESS INTERNATIONAL USA, INC., an Ohio corporation d/b/a DHL GLOBAL
FORWARDING

By:  

    

Name:  

    

Title:  

    

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

Assignment

ASSIGNMENT AND ASSUMPTION OF

PURCHASE AND SALE AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION OF PURCHASE AND SALE AGREEMENT (this
“Assignment”) is made and entered into as of July __, 2010 (the “Effective
Date”), by and between AIR EXPRESS INTERNATIONAL USA, INC., an Ohio corporation
d/b/a DHL GLOBAL FORWARDING (“Assignor”) and                     , a
                          (“Assignee”).

WHEREAS, Copeland Commercial, LLC, a Texas limited liability company, as
purchaser (“Original Purchaser”), entered into that certain Purchase and Sale
Agreement having an effective date of May 11, 2010, as amended by the First
Amendment to Purchase and Sale Agreement (the “First Amendment”) dated as of
June 15, 2010 and as further amended by the Second Amendment to Purchase and
Sale Agreement (the “Second Amendment”) dated as of June 18, 2010 (collectively,
the “Contract”) relating to the acquisition of certain land and improvements
situated in the City of Renton, King County, Washington, together with related
property and appurtenant rights, as denoted and further described in the
Contract as the “Property,” with Hunter Douglas Real Property, Inc., a Delaware
corporation, as seller;

WHEREAS, Original Purchaser assigned the Contract to Assignor pursuant to that
certain Assignment and Assumption of Purchase and Sale Agreement dated June
    , 2010 (the “Initial Assignment”);

WHEREAS, Assignor and Assignee entered into that certain Agreement for
Assignment and Assumption of Purchase and Sale Agreement having an effective
date of June     , 2010 (the “Assignment Agreement”).

WHEREAS, pursuant to the provisions of the Assignment Agreement, Assignor wishes
to assign to Assignee all of its benefits, rights, title and obligations under
the Contract, relating to the purchase of the Property, with all improvements
and appurtenances thereto as more particularly described in the Contract.

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor and Assignee agree as follows:

1. Assignment and Assumption. Assignor hereby assigns to Assignee all of
Assignor’s right, title and interest in, to, and under the Contract and all the
rights, benefits, privileges, and obligations of Assignor as the “purchaser”
thereunder to, the Property, all sums paid or deposited into escrow in
connection with the Contract, and any and all surveys, title work, third party
studies and environmental reports and other third party reports, commitments,
estoppels, utility and available letters and all other “Due Diligence
Materials,” as defined in the

 

C-1



--------------------------------------------------------------------------------

Assignment Agreement, to the extent assignable and in the possession or
reasonable control of Assignor, whether or not delivered by Original Purchaser
or Assignor. Assignee hereby accepts the assignment of, and assumes the
obligations of Assignor set forth in the Contract.

2. Assignment Agreement. This Assignment is made by Assignor and accepted by
Assignee pursuant to, and subject to, the agreements and terms of the parties
set forth in the Assignment Agreement, and Assignee shall have such liability
and obligations as set forth therein.

3. Governing Law. This Assignment shall be construed and enforced in accordance
with the laws of the State of Washington and the laws of the United States
applicable therein and the parties shall attorn exclusively to the jurisdiction
of the Courts of the State of Washington.

4. Successors and Assigns. This Assignment shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

5. Severability. If any provision contained in this Assignment or its
application to any person or circumstance shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such
provision to persons or circumstances other than those to which it is held
invalid or unenforceable, shall not be affected, and each provision of this
Assignment shall be separately valid and enforceable to the fullest extent
permitted by law.

6. Notice of Assignment. A copy of this Assignment shall be sufficient notice to
all persons of the assignment contained herein and may be relied upon by any
third party.

7. Counterparts; Facsimiles; Electronic Transactions. This Assignment may be
executed in multiple counterparts, each of which shall be deemed an original but
together shall constitute one and the same document.

[signature page follows this page.]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed as of the Effective Date.

 

ASSIGNOR: AIR EXPRESS INTERNATIONAL USA, INC., an Ohio corporation d/b/a DHL
GLOBAL FORWARDING By:     Name:     Title:  

 

 

ASSIGNEE:          

 

 

,

a                                             By:     Name:    

Title:  

 

 

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) is made the              day of
                    , 2010 among AIR EXPRESS INTERNATIONAL USA, INC. d/b/a DHL
GLOBAL FORWARDING (the “Assignor”),                                          
(the “Assignee”) and CHICAGO TITLE INSURANCE COMPANY (the “Escrow Agent”).

RECITALS:

WHEREAS by that Agreement for Assignment and Assumption of Purchase and Sale
Agreement dated June             , 2010, as amended from time to time (the
“Assignment Agreement”), the Assignor agreed to assign to the Assignee and the
Assignee agreed to assume from the Assignor all of the Assignor’s rights and
obligations under that Purchase and Sale Agreement dated May 11, 2010, as
amended, between Assignor’s predecessor-in-interest, as purchaser, and Hunter
Douglas Real Property, Inc., as seller, relating to the acquisition of certain
land and improvements situated in the City of Renton, King County, Washington,
together with related property and appurtenant rights;

AND WHEREAS, unless otherwise defined herein, all capitalized words and
expressions used in this Agreement shall have the meanings ascribed to them in
the Assignment Agreement;

AND WHEREAS the Assignee has deposited with the Escrow Agent as of the date
hereof the sum of One Million Six Hundred Thousand Dollars ($1,600,000.00) (the
“Holdback”), which amount, including all interest earned thereon, shall be
released to Assignor upon Substantial Completion (as defined in the Lease) of
the Tenant Improvements, in accordance with the terms of the Lease and this
Agreement, and the Escrow Agent has agreed to deposit and hold such funds in
escrow in accordance with the provisions of this Agreement;

AND WHEREAS the Assignor, the Assignee and the Escrow Agent have agreed to enter
into this Agreement to set out the terms and conditions upon which the Holdback
shall be held and released from escrow.

AGREEMENT:

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and for other
good and valuable consideration (the receipt and sufficiency of which is hereby
acknowledged), the parties hereto covenant and agree as follows:

1. Appointment of Escrow Agent. The Assignor and the Assignee hereby appoint the
Escrow Agent to act as escrow agent on the terms and conditions set forth herein
and the Escrow Agent hereby accepts such appointment on such terms and
conditions.

2. Holdback. On the date hereof, the Escrow Agent acknowledges that the Assignee
has deposited with the Escrow Agent the Holdback and the Escrow Agent accepts
delivery of the Holdback in escrow subject to the terms and conditions of this
Agreement.

 

D-1



--------------------------------------------------------------------------------

3. Investment of Holdback. The Assignor and Assignee hereby jointly direct the
Escrow Agent to invest and reinvest the Holdback in a separate interest bearing
account of a financial institution reasonably acceptable to Assignor and
Assignee. The investment may have a maturity of less than 30 days from the date
of investment. The Escrow Agent shall have no liability to the other parties to
this Agreement should it be unable to invest all or any portion of the Holdback
as aforesaid for any period of time, provided it has made commercially
reasonable efforts to do so. All interest earned on the Holdback shall become
part of the Holdback, and any taxes on such interest shall be paid by Assignor.
Upon request by Escrow Agent, Assignor shall provide to Escrow Agent a W-9 Form
verifying its Tax ID Number.

4. Payment of Holdback. Assignor shall be entitled to release of he Holdback,
including all interest earned thereon, in accordance with the procedure set
forth below, upon: (a) issuance of a certificate of substantial completion by
Tenant's architect, which certificate may be the AIA form or another form
reasonably acceptable to Assignee certifying that the Tenant Improvements have
been substantially completed (except for minor items of fit or finish or similar
“punchlist” items); (b) delivery to Assignee of all required municipal approvals
necessary to permit occupancy of the building such as certificates of completion
or occupancy; (c) delivery of final, unconditional lien waivers from all
contractors, subcontractors, materialmen and vendors that performed work or
provided materials in connection with the Tenant Improvements; (d) delivery of
an estoppel certificate from Tenant for the benefit of Assignee as landlord
under the Lease, indicating among other things that all Tenant Improvement work
has been completed in accordance with the terms of the Lease, in the form
attached to the Lease; (e) satisfaction of any other terms and conditions for
release of the Holdback as set forth in the Lease and/or the Escrow Agreement;
and (f) Assignee's written approval of all of the foregoing items delivered to
Assignee and satisfaction of all other conditions required for the Holdback,
which approval shall not be unreasonably withheld, conditioned or delayed. Upon
receipt of Assignee’s written confirmation as set forth in (f) above, Assignor
shall forward such confirmation to Escrow Agent and instruct Escrow Agent to
disburse the Holdback to Assignor. Assignor shall simultaneously send a copy of
such disbursement request to Assignee. Unless Assignee provides a written
objection (stating such objection with specificity) to Assignor and Escrow Agent
within three (3) business days following receipt of such disbursement request,
Escrow Agent shall immediately remit the Holdback to Assignor.

5. Escrow Agent.

a. Limited Duties of Escrow Agent. The Escrow Agent shall have no duties with
respect to the Holdback except as expressly set forth in this Agreement. The
Escrow Agent shall not refer to, and shall not be bound by, the provisions of
any agreement other than the terms of this Agreement, the Assignment Agreement
and, where applicable, the Lease, and no implied duties or obligations of the
Escrow Agent may be read into this Agreement. The Escrow Agent’s duties with
respect to the payment of the Holdback hereunder shall be fully performed by
paying the Holdback to the recipient or recipients specified in this Agreement
and in accordance with the provisions of this Agreement and the Assignment
Agreement.

b. No Duties. Notwithstanding anything contained in this Agreement to the
contrary, the Escrow Agent shall have no duty to determine the performance or
non-performance

 

D-2



--------------------------------------------------------------------------------

of any term or provision of this Agreement, the Lease or the Assignment
Agreement and shall have no obligations, responsibilities or liabilities arising
under any other agreement to which the Escrow Agent is not a party, even though
reference to such other agreement may be made in this Agreement.

c. Entitlement of Escrow Agent to Rely on Written Instruments. The Escrow Agent
shall be entitled to:

(i) act in reliance upon any writing or instrument or signature which it, in
good faith, believes to be genuine;

(ii) assume the validity and accuracy of any statement or assertion contained in
such a writing or instrument; or

(iii) assume that any person purporting to give any written notice, advice or
instructions on behalf of the Assignor or the Assignee in connection with the
provisions of this Agreement has been duly authorized to do so.

The Escrow Agent shall not, as such, be liable in any manner for the sufficiency
or correctness as to form, execution or validity of any document, nor as to the
identity, authority or right of any person executing the same.

d. Indemnity. The Assignor and Assignee hereby indemnify and agree to save the
Escrow Agent harmless from and against any and all claims, losses, damages,
expenses, costs and liabilities and to reimburse the Escrow Agent for any legal
or related expenses, including those of its own partners and associates
(collectively, the “Escrow Agent Claims”) which the Escrow Agent may suffer or
incur in connection with its acting as the escrow agent with respect to the
Holdback under this Agreement, other than Escrow Agent Claims arising as a
result of the willful misconduct or gross negligence of the Escrow Agent in the
performance of its duties under this Agreement. The Assignor and Assignee are
equally responsible for the Escrow Agent’s costs of administering this
Agreement. The Assignor and the Assignee agree that the Escrow Agent will in no
event be liable for any losses or claims other than arising as a result of the
willful misconduct or gross negligence of the Escrow Agent and in any event
shall not be liable for indirect, consequential or punitive damages to either of
the Assignor or the Assignee, regardless of whether or not such losses, claims
or damages were reasonably foreseeable by the Escrow Agent, and the Escrow Agent
shall not be liable for, or accountable for, any interest or investment income
on the Holdback except such interest as is earned on the Holdback.

e. Delivery to Court. In the event that the Escrow Agent, acting reasonably,
believes that:

(i) any action is threatened or instituted against the Escrow Agent;

 

D-3



--------------------------------------------------------------------------------

(ii) any dispute arises or any action is threatened or instituted, concerning
the entitlement of any party to the Holdback, or any part thereof; or

(iii) if at any time the Escrow Agent is uncertain as to its obligations
hereunder,

the Escrow Agent, following delivery of written notice to Assignee and Assignor,
may apply to a court of competent jurisdiction in King County, Washington for
clarification or direction with respect to its obligations hereunder, and in
such event, or if any other person should apply to a court of competent
jurisdiction with respect to any matter affecting the obligations of the Escrow
Agent hereunder or otherwise relating to the Holdback or any part thereof, the
Escrow Agent may and is hereby authorized to disburse, deliver or otherwise deal
with the Holdback or the balance thereof, in accordance with the directions,
orders, judgments or decrees of such court. If a judicial proceeding is
instituted by the Escrow Agent, it shall be entitled to its reasonable
attorney’s fees with respect thereto.

Notwithstanding anything to the contrary contained in this Agreement or in the
Assignment Agreement, the Escrow Agent shall have full authority and right at
any time, following delivery of written notice to Assignee and Assignor, to
deliver the Holdback into a court of competent jurisdiction and, if such deposit
is made, the Escrow Agent shall be relieved of and discharged from any further
obligations, except to the extent attributable to the fraud or misrepresentation
of the Escrow Agent, under this Agreement arising from and after the date such
deposit is made.

f. Authority to Comply with Orders. The Escrow Agent is authorized, in its sole
discretion, to comply with all writs, orders or decrees entered or issued,
whether with or without jurisdiction, which purport to:

(i) attach, garnish or levy upon the Holdback;

(ii) stay or enjoin the delivery or payment of the Holdback; or

(iii) affect the Holdback in any way.

The Escrow Agent shall not be liable to either the Assignor or the Assignee or
to any other person because it obeys or complies with any such writ, order or
decree, even if such writ, order or decree is subsequently reversed, modified,
annulled, set aside or vacated.

g. Right to Consult Counsel. The Escrow Agent may consult with counsel of its
own choice and shall have full and complete authorization and protection to act
in accordance with the reasonable opinion of such counsel as to any matters in
connection with this Agreement.

h. Personal Appointment. The appointment of the Escrow Agent pursuant to this
Agreement is a personal appointment and the duty of the Escrow Agent is only to
the Assignor and the Assignee, their successors and assigns, and to no other
person whomsoever.

 

D-4



--------------------------------------------------------------------------------

i. Resignation of Escrow Agent. The Escrow Agent may resign at any time by
written notice to the Assignor and the Assignee. Upon the effective date of such
resignation, the Holdback then held by the Escrow Agent hereunder shall be
delivered by it to such person as may be jointly designated in writing by the
Assignor and the Assignee as the new escrow agent (the “Successor Escrow
Agent”). If the Assignor and the Assignee fail to deliver such a written
designation, the Escrow Agent shall not resign its position until such
designation is delivered or until the Holdback is delivered to the control of a
court of competent jurisdiction. Upon the delivery of the Holdback to the
Successor Escrow Agent designated by the Assignor and the Assignee or to a court
of competent jurisdiction, all of the Escrow Agent’s obligations as escrow agent
hereunder arising from and after the date of delivery thereof shall cease and
terminate. On appointment of a new escrow agent, such new escrow agent shall be
vested with the same powers, rights and obligations as if it had been originally
named herein as escrow agent without any further assurance, conveyance, act or
deed; but there shall be immediately executed, at the expense of the Assignor
and the Assignee, all such conveyances or other instruments as may, in the
reasonable opinion of the Successor Escrow Agent, be necessary or advisable for
the purposes of effectively transferring the Holdback and the rights, authority,
entitlements and duties of Escrow Agent hereunder to the Successor Escrow Agent.

j. Survival. The provisions of this Section 5 shall survive the fulfillment of
the Escrow Agent’s duties under this Agreement, the resignation of the Escrow
Agent, or any other event or circumstance.

6. Notices.

a. Receipt of Notice. Any notice, certificate, consent, determination or other
communication required or permitted to be given or made under this Agreement
(collectively, a “Notice”) shall be in writing and shall be effectively given
and made if (a) delivered or (b) sent by fax or other similar means of
electronic communication, in each case to the applicable address set out below:

 

in the case of the Assignor addressed to:

Air Express International USAd/b/a

DHL Global Forwarding

    

 

    

  Attention:  

 

  Facsimile:  

 

  Email:  

 

  in the case of the Assignee:   Industrial Income Trust   518 17th Street,
Suite 1700   Denver, CO 80202  

 

D-5



--------------------------------------------------------------------------------

Attn: Tom McGonagle, Chief Financial Officer 303-226-9891 Facsimile:
                             Email: tmcgonagle@industrialincome.com With a copy
to: Brownstein Hyatt Farber Schreck, LLP 410 Seventeenth Street, Suite 2200
Denver, CO 80202 Attn: Noelle Riccardella 303-223-1204 Facsimile: 303-223-8004

Email: nriccardella@bhfs.com

 

and in the case of the Escrow Agent addressed to it at:

Chicago Title Insurance Company 2001 Bryan Street, Suite 1700 Dallas, TX 75201
Attention:        Joycelyn Armstrong 214- 965-1668
Facsimile:        (214) 965-1625 Email: armstrongjo@ctt.com

b. Receipt of Notice. Any such communication so given or made shall be deemed to
have been given or made and to have been received on the day of delivery if
delivered, or on the day of faxing or sending by other means of recorded
electronic communication, provided that such day is in either event a Business
Day and the communication is so delivered, faxed or sent prior to 5:00 p.m.
(Dallas, Texas time) on such day. Otherwise, such communication shall be deemed
to have been given and made and to have been received on the next following
Business Day.

c. Change of Address. Any party may from time to time change its address under
this Section by notice to the other party given in the manner provided by this
Section.

7. Costs. The Assignor and Assignee shall each pay to and reimburse the Escrow
Agent for one-half of its reasonable costs in acting as Escrow Agent and
administering the Holdback pursuant to the terms of this Agreement and the
Assignment Agreement.

8. Successors and Assigns. This Agreement shall inure to the benefit of and
shall be binding upon the parties hereto and their respective successors and
assigns.

9. Severability. If any provision contained in this Agreement or its application
to any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of this Agreement or the application of such provision to persons
or circumstances other than those to which it is held invalid or unenforceable,
shall not be affected, and each provision of this Agreement shall be separately
valid and enforceable to the fullest extent permitted by law.

 

D-6



--------------------------------------------------------------------------------

10. Time. Time shall be of the essence with respect to every provision of this
Agreement.

11. Conflicts. In the event of any conflict, ambiguity, difference and/or
inconsistency between the terms and conditions of this Agreement and/or any
other agreement or instrument between the parties hereto, the terms and
conditions of this Agreement shall govern in all respects.

12. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Washington and the laws of the United States
applicable therein and the parties shall attorn exclusively to the jurisdiction
of the Courts of the State of Washington.

13. Further Assurances. The Assignor and Assignee shall do all such things and
provide all such reasonable assurances as may be required by the Escrow Agent to
consummate the transactions contemplated by this Agreement from time to time and
each shall provide such further instruments required by the Escrow Agent as may
be reasonably necessary or deemed desirable by the Escrow Agent to effect the
purpose of this Agreement and/or to carry out its provisions from time to time.
The Escrow Agent also agrees to execute and deliver all such further documents
and do such other things as the other parties may reasonably request to give
full effect to this Agreement.

14. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which taken together shall be
deemed to constitute one and the same instrument. Counterparts may be executed
either in original or faxed form and the parties to this Agreement adopt any
signatures received by receiving telecopier machine or email of a PDF document
as original signatures of the parties.

[Signature Page Follows This Page.]

 

D-7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement.

 

ASSIGNOR:  

AIR EXPRESS INTERNATIONAL USA, INC.,

an Ohio corporation, d/b/a DHL GLOBAL FORWARDING

  By:  

 

  Name:  

 

  Title:  

    

ASSIGNEE:  

 

  ,

a                          

     

  By:  

 

  Name:  

 

  Title:  

 

 

ESCROW AGENT:

 

 

CHICAGO TITLE INSURANCE COMPANY

  By:  

 

  Name:  

 

  Title:  

 

 

D-8



--------------------------------------------------------------------------------

EXHIBIT E

LEASE

[Follows this Page]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FIRPTA

CERTIFICATION OF NON-FOREIGN STATUS

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes, (including section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
the transferee that withholding of tax is not required upon the disposition of a
U.S. real property interest by Air Express International USA, Inc. d/b/a DHL
Global Forwarding, an Ohio corporation (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:

 

  1. Transferor is not a foreign corporation, foreign partnership, foreign trust
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

  2. Transferor is not a disregarded entity as defined in Treas. Reg. §
1.1445-2(b)(2)(iii).

 

  3. Transferor’s U.S. employer identification number is
                                        ; and

 

  4. Transferor’s office address is                                          
                                                    .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein to
be punished by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the Transferor.

 

Dated:    June     , 2010  

 

  Name:  

 

  Title:  

 

 

F-1



--------------------------------------------------------------------------------

SCHEDULE 1

Previously Delivered Due Diligence Materials

1. Purchase and Sale Agreement between Hunter Douglas Real Property, Inc. and
Copeland Commercial, LLC

2. First Amendment to Purchase and Sale Agreement dated June 15, 2010

3. Second Amendment to Purchase and Sale Agreement dated June 18, 2010

4. Expenses and Budgets dated 5/10

5. Lease Agreement dated 5/10

6. Market Data and Lease Comps prepared 5/10

7. Phase 1 Environmental Site Assessment prepared by Geotech Consultants, Inc.
dated 9/3/96

8. Estimate of projected growth, drawings, facility information, LEED Scorecard
and other LEED documents, dated 6/10

9. Phase I Environmental Site Assessment prepared by Blackstone Consulting, LLC
dated 6/1/10

10. Photos of property

11. Survey and supporting documents prepared by Barghausen Consulting Engineers,
Inc. dated 5/10

12. Chicago Title Insurance Letter dated 5/12/10 regarding timeline of pertinent
dates

13. Commitment for Title Insurance – Chicago Title – and underlying documents,
dated 5/5/10

14. Old Republic Title Insurance Commitment dated 2/5/09

15. Energy and Water Consumption and Expense Charts – 2007 and 2008

16. Certificate of Occupancy dated January 19,1 998

17. Fire Code Violation Notice and Correction dated 7/15/09

18. Historical Capital & Repair Cost Chart for FYE 12/31/10

19. Infared Thermographical Inspection performed by Colbert Infrared Services
dated 3/7/08

20. NW Capital Budget 2009

 

Schedule 1-1



--------------------------------------------------------------------------------

21. NW Capital Budget 2010

22. Secondary Fire Access Easement Agreement dated 12/12/97

23. Site Plan prepared by Lance Mueller & Associates dated 10/10/06

24. EDR Radius map prepared by Environmental Data Resources Risk Management Data
dated 9/10/96

25. National Flood Insurance Program Evaluation Certificate dated 5/24/10

26. Plans prepared by Patriot Fire Protection dated 7/11/97

27. City of Renton Backflow Prevention Assembly Test Notice dated 2/22/10

28. Geotechnical Engineering Study prepared by Earth Consultants, Inc. dated
8/19/96

29. Correspondence confirming that Hunter Douglas was self insured dated 5/18/10

30. King County Assessor on-line data dated 4/29/10

31. Correspondence regarding flood insurance dated 5/18/10

32. Civil drawings prepared by Bush, Roed & Hitchings, Inc. dated 3/26/96

33. Correspondence regarding due diligence deliverables dated 5/10

34. Roofing Proposal and Sales Agreement with Fields Roof Service, Inc. dated
5/26/10

35. Floor plans prepared by Craft Architects dated 6/9/10

36. Breakdown of office areas dated 5/15/10

37. Property Tax Statements

 

  a. —2010 – Bills for All Utilities (Jan - Mar)

 

  b. —2009 – Sewage

 

  c. —2009 – Electricity

 

  d. —2009 – Gas

 

  e. —2009 – Garbage

38. Security Study dated 6/3/10

 

Schedule 1-1



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

BETWEEN

HUNTER DOUGLAS REAL PROPERTY, INC.

AS SELLER

AND

COPELAND COMMERCIAL, LLC

AS PURCHASER

DATED MAY 11, 2010

THIS DOCUMENT IS A DRAFT DOCUMENT FOR DISCUSSION PURPOSES ONLY AND IS NOT
INTENDED TO BE AND SHALL NOT BE DEEMED TO BE CONTRACTUALLY BINDING IN ANY WAY ON
ANY PERSON (AN “APPLICABLE PERSON”). THIS DOCUMENT DOES NOT OBLIGATE ANY
APPLICABLE PERSON TO NEGOTIATE IN GOOD FAITH OR TO PROCEED TO COMPLETION AND
EXECUTION OF A FINAL AGREEMENT. NO APPLICABLE PERSON IS BOUND BY ANY PROVISION
OF THE DOCUMENT UNTIL IT IS EXECUTED BY SUCH PERSON. NO APPLICABLE PERSON HAS OR
SHALL HAVE ANY CLAIM AGAINST ANY OTHER APPLICABLE PERSON IN CONNECTION WITH THIS
DOCUMENT OR THE NEGOTIATION THEREOF.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page No.

ARTICLE 1. BASIC INFORMATION

   1

Section 1.1

 

Certain Basic Terms

   1

Section 1.2

 

Closing Costs

   2

Section 1.3

 

Notice Addresses:

   3

ARTICLE 2. PROPERTY

   3

Section 2.1

 

Property

   3

ARTICLE 3. EARNEST MONEY

   4

Section 3.1

 

Deposit and Investment of Earnest Money

   4

Section 3.2

 

Independent Consideration

   4

Section 3.3

 

Form; Failure to Deposit

   4

Section 3.4

 

Disposition of Earnest Money

   5

ARTICLE 4. DUE DILIGENCE

   5

Section 4.1

 

Due Diligence Materials To Be Delivered

   5

Section 4.2

 

Due Diligence Materials To Be Made Available

   6

Section 4.3

 

Physical Due Diligence

   6

Section 4.4

 

Due Diligence/Termination Right

   6

Section 4.5

 

Service Contracts, Equipment Leases and Policies

   7

Section 4.6

 

Purchaser’s Responsibilities

   7

Section 4.7

 

Purchaser’s Agreement to Indemnify

   7

ARTICLE 5. TITLE AND SURVEY

   7

Section 5.1

 

Title Commitment

   7

Section 5.2

 

Survey

   7

Section 5.3

 

Title Review

   8

Section 5.4

 

Delivery of Title Policy at Closing

   8

ARTICLE 6. OPERATIONS AND RISK OF LOSS

   8

Section 6.1

 

Ongoing Operations

   8

Section 6.2

 

Damage

   9

Section 6.3

 

Condemnation

   10

Section 6.4

 

Insurance Policies

   10

Section 6.5

 

Compliance with Legal Requirements

   10

Section 6.6

 

Lease Back Agreement

   10

ARTICLE 7. CLOSING

   11

Section 7.1

 

Closing

   11

Section 7.2

 

Conditions to Purchaser’s Obligation to Close

   11

Section 7.3

 

Seller’s Deliveries in Escrow

   11

Section 7.4

 

Purchaser’s Deliveries in Escrow

   12

Section 7.5

 

Closing Statements

   13

Section 7.6

 

Purchase Price

   13

Section 7.7

 

Possession

   13

Section 7.8

 

Delivery of Books and Records

   13

Section 7.9

 

Delivery and Review of Seller’s Deliveries

   13

ARTICLE 8. PRORATIONS, COMMISSIONS

   13

Section 8.1

 

Prorations

   13

 

i



--------------------------------------------------------------------------------

Section 8.2

  Leasing Costs    14

Section 8.3

  Closing Costs    14

Section 8.4

  Adjustment After Closing    14

Section 8.5

  Commissions    14

Section 8.6

  Indemnifications    14

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

   14

Section 9.1

  Seller’s Representations and Warranties    14

Section 9.2

  Purchaser’s Representations and Warranties    17

Section 9.3

  Survival of Representations and Warranties    18

ARTICLE 10. DEFAULT AND REMEDIES

   18

Section 10.1

  Seller’s Remedies    18

Section 10.2

  Purchaser’s Remedies    18

Section 10.3

  Attorneys’ Fees    18

Section 10.4

  Other Expenses    18

ARTICLE 11. MISCELLANEOUS

   19

Section 11.1

  No Assumption of Liabilities    19

Section 11.2

  Seller’s Indemnity    19

Section 11.3

  Limitation of Liability    19

Section 11.4

  Parties Bound; Assignment    20

Section 11.5

  Headings    20

Section 11.6

  Invalidity and Waiver    20

Section 11.7

  Governing Law    20

Section 11.8

  Survival    20

Section 11.9

  Entirety and Amendments    20

Section 11.10

  Time    20

Section 11.11

  No Electronic Transactions    20

Section 11.12

  Notices    20

Section 11.13

  Construction; Waiver    21

Section 11.14

  Calculation of Time Periods    21

Section 11.15

  Execution in Counterparts; Offer and Acceptance    21

Section 11.16

  Further Assurances    21

Section 11.17

  No Marketing    21

 

ii



--------------------------------------------------------------------------------

LIST OF DEFINED TERMS

 

     Page No.

Additional Deposit

   4

Additional Property Information

   6

Agreement

   1

Assignee

   C-1

Assignment

   12

Assignor

   C-1

Broker

   2

Business Day

   21

Casualty Notice

   10

Claims

   G-1

Closing

   11

Closing Date

   2

Closing Documents

   15

Code

   17

Commencement Date

   G-1

Conveyance Documents

   13

Deed

   12

Due Diligence Acceptance Notice

   7

Earnest Money

   1

Effective Date

   2

Equipment Leases

   6

ERISA

   17

Escrow Agent

   2

Improvements

   4

including

   21

Information Delivery Date

   2

Initial Deposit

   1

Inspection Period

   2

Intangible Personal Property

   4

Land

   4

Lease Back Agreement

   11

Lease Back Termination Date

   11

Legal Requirements

   15

Material Damage

   10

Materially Damaged

   10

Non-Permitted Exceptions

   8

Note

   5

OFAC

   17

Operating Statements

   5

Permitted Exceptions

   8

Plan

   17

Property

   4

Property Documents

   7

Property Information

   5

Purchase Price

   1

Purchaser

   1

Pursuit Costs

   2

Real Property

   4

Seller

   1

Seller Representative

   17

Service Contracts

   6

 

iii



--------------------------------------------------------------------------------

Survey

   8

Survival Period

   18

Tangible Personal Property

   4

Taxes

   14

Title and Survey Review Period

   2

Title Commitment

   7

Title Commitment Delivery Date

   2

Title Company

   1

Title Policy

   8

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

Hunter Douglas Building, Renton, Washington

This Purchase and Sale Agreement (this “Agreement”) is made and entered into by
and between Seller and Purchaser.

RECITALS:

A. Defined terms are indicated by initial capital letters. Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B. Purchaser desires to purchase the Property and Seller desires to sell the
Property, all upon the terms and conditions set forth in this Agreement.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1.

BASIC INFORMATION

Section 1.1 Certain Basic Terms. The following defined terms shall have the
meanings set forth below:

 

(a)    Seller:    HUNTER DOUGLAS REAL PROPERTY, INC. (b)    Purchaser:   
COPELAND COMMERCIAL, LLC (c)    Purchase Price:    $8,000,000 (d)    Initial
Deposit:    $200,000 (such amount, together with interest thereon and the
Additional Deposit [defined below], if applicable, is hereinafter sometimes
called the “Earnest Money”) to be deposited in accordance with Section 3.1. (e)
   Title Company:   

Chicago Title Insurance Company

2001 Bryan Street, Suite 1700

Dallas, Texas 75201

Attention: Joycelyn Armstrong

Telephone: 214- 965-1668

Facsimile: 214- 965-1625

E-mail: armstrongjo@ctt.com

 

In connection with the Closing, Title Company will work in conjunction with its
local office in Seattle, WA.

 

1



--------------------------------------------------------------------------------

(f)    Escrow Agent:    [To be provided]      

 

     

 

     

 

     

Attention:                                            

Telephone:                                                                 
                                         
                                                                  

Facsimile:                                                                 
                                         
                                                                    

E-mail:                                                                  
                                         
                                                                        

(g)    Broker:   

GVA Kidder Matthews

12886 Interurban Avenue South

Seattle, Washington 98168

Attention: Chris Corr

Telephone: 206-248-7324

Facsimile: 206-248-7342

E-mail: ccorr@gvakm.com

(h)    Effective Date:    The date on which this Agreement is executed by the
latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement. (i)    Information Delivery Date:    The date which is 10 days
after the Effective Date. (j)    Title Commitment Delivery Date:    The date
which is 5 days after the Effective Date. (k)    Title and Survey Review Period:
   The period ending 20 days after Purchaser’s receipt of the initial Title
Commitment and the initial Survey. (l)    Inspection Period:    The period
beginning on the Information Delivery Date and ending 25 days thereafter,
subject to extension as provided in Section 4.4. (m)    Pursuit Costs:    The
actual, out-of-pocket fees, costs and expenses incurred by Purchaser in
connection with this Agreement and the transactions contemplated in this
Agreement, in an amount not to exceed $75,000. (n)    Closing Date:    The date
which is 30 days after the expiration of the Inspection Period.

Section 1.2 Closing Costs. Closing costs shall be allocated and paid as follows:

 

COST

   RESPONSIBLE PARTY

Title Commitment required to be delivered pursuant to Section 5.1

   Seller

Premium for extended coverage Title Policy required to be delivered pursuant to
Section 5.4

   Purchaser

Premium for any upgrade of Title Policy for any additional endorsements desired
by Purchaser

   Purchaser

 

2



--------------------------------------------------------------------------------

Any inspection fee charged by the Title Company, tax certificates, municipal and
utility lien certificates, and any other Title Company charges

   Purchaser:  1/2


Seller:  1/2

Costs of Survey and/or any revisions, modifications or recertifications thereto

   Buyer

Costs for UCC searches

   Buyer

Recording fees – Deed

   Seller

Recording fees – Other

   Buyer

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments

   Seller

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

   Purchaser:  1/2


Seller:  1/2

Real Estate Sales Commission to Broker

   Seller

All other closing costs, expenses, charges and fees

   The party incurring the
same

Section 1.3 Notice Addresses:

 

Seller:    Copy to:

Hunter Douglas Real Property, Inc.

2 Park Way & Route 17 South

Upper Saddle River, NJ 07458

  

Alston, Courtnage & Bassetti LLP

1000 Second Avenue, Suite 3900

Seattle, WA 98104-1045

Attention: Richard Gottuso   

Attention:Thomas W. Read

Telephone:                                                                      
                                 Telephone:206-623-7600
Facsimile:                                                                      
                                  Facsimile:206-623-1752 E-mail:
richard.gottuso@hunterdouglas.com   

E-mail:tread@alcourt.com

Purchaser:    Copy to: Copeland Commercial, LLC    Vinson & Elkins L.L.P. 5950
Berkshire Lane    2001 Ross Avenue, Suite 3700 Dallas, Texas 75225    Dallas,
Texas 75201 Attention:Brad Copeland    Attention:Joel L. Ross Telephone:
214-367-3000    Telephone:214-220-7769 Facsimile: 214-370-9001   
Facsimile:214-999-7769 E-mail: Brad@CopelandCommercial.com   
E-mail:jross@velaw.com

ARTICLE 2.

PROPERTY

Section 2.1 Property. Subject to the terms and conditions of this Agreement,
Seller agrees to sell, convey and assign to Purchaser, and Purchaser agrees to
purchase and accept from Seller, the following property (collectively, the
”Property”):

(a) Real Property. The land situated in the City of Renton, King County,
Washington, described in Exhibit A hereto (the “Land”), together with (1) all
improvements located thereon (“Improvements”),

 

3



--------------------------------------------------------------------------------

(2) all and singular the rights, interests, benefits, privileges, easements,
tenements, hereditaments, and appurtenances thereon or in any way appertaining
thereto, and (3) without warranty, all right, title, and interest of Seller, if
any, in and to all strips and gores and any land lying in the bed of any street,
right-of-way, road or alley, open or proposed, adjoining such Land
(collectively, the “Real Property“).

(b) Tangible Personal Property. Except as specified by Seller in Exhibit H
hereto, all of the equipment, machinery, furnishings, supplies and other
tangible personal property and fixtures, if any (but excluding any furniture or
racking), owned by Seller and now or hereafter located in or used in connection
with the operation, ownership, maintenance, use, leasing, service, or management
of the Real Property, but specifically excluding any items of personal property
owned by tenants at or on the Real Property and further excluding any items of
personal property owned by third parties and leased to Seller (collectively, the
“Tangible Personal Property“).

(c) Intangible Personal Property. All of Seller’s intangible personal property
related to the Real Property and the Improvements, including: (1) all trade
names, trade marks and other identifying material associated exclusively with
the Real Property and the Improvements (but excluding the name “Hunter Douglas”
and all variations of such name used or owned by Seller, as well as any product
trademarks or trade names not exclusively related to the Property that are used,
or are expected to be used, by Seller), and all marketing or promotional
materials specific to the Real Property; (2) the plans and specifications and
all other architectural and engineering drawings for the Improvements, if any
(to the extent assignable); (3) warranties, guaranties, indemnities and claims
of architects, contractors, suppliers and others (to the extent assignable);
(4) surveys, engineering reports and other technical information relating to the
Real Property or Improvements; (5) contract rights related to the construction,
operation, ownership, maintenance, use, leasing, service, or management of the
Real Property, if any (but only to the extent assignable and only to the extent
Seller’s obligations thereunder are expressly assumed by Purchaser pursuant to
this Agreement); (6) governmental permits, approvals, licenses, or similar
documents, if any (to the extent assignable); and (7) other property owned or
held by Seller relating to the design, construction, ownership, leasing, or
operation of the Real Property or any of the items listed in this Section 2.1(c)
(collectively the “Intangible Personal Property“).

ARTICLE 3.

EARNEST MONEY

Section 3.1 Deposit and Investment of Earnest Money. Within two Business Days
after the Effective Date, Purchaser shall deposit the Initial Deposit with
Escrow Agent. If upon the expiration of the Inspection Period, this Agreement is
still in force and effect, Purchaser shall make an additional cash deposit of
$150,000 (the “Additional Deposit“), and Seller shall have the right to instruct
the Escrow Agent to convert the Note (hereinafter defined) to cash. Once
converted to cash, the Earnest Money shall be nonrefundable to Purchaser, except
in case of Seller’s default or as otherwise expressly provided hereunder, and
Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Purchaser (provided, however, the
Earnest Money may not be invested in a money market account), shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Seller with confirmation of the investments made.
Such account shall have no penalty for early withdrawal.

Section 3.2 Independent Consideration. Seller and Purchaser acknowledge and
agree that Purchaser’s agreement to perform its obligations under this
Agreement, including the obligation to deposit any portion of the Earnest Money,
is adequate and sufficient consideration to support this Agreement,
notwithstanding Purchaser’s termination rights hereunder.

Section 3.3 Form; Failure to Deposit. The Earnest Money shall be in the form of
a non-interest bearing promissory note payable to the order of Seller and
otherwise in the form approved by Seller and Purchaser prior to the Effective
Date (the “Note“). If Purchaser fails to timely deposit the Earnest Money within
the time periods required, Seller may terminate this Agreement by written notice
to Purchaser at any time prior to the date on which Purchaser deposits such
Earnest Money, in which event the parties hereto shall have no further rights or
obligations hereunder, except for rights and obligations which, by their terms,
survive the termination hereof.

 

4



--------------------------------------------------------------------------------

Section 3.4 Disposition of Earnest Money. The Earnest Money shall be applied as
a credit to the Purchase Price at Closing. However, if Purchaser elects to
terminate (or is deemed to have terminated) this Agreement as permitted under
this Agreement, Escrow Agent shall pay the entire Earnest Money to Purchaser one
Business Day following the termination (or deemed termination) of this
Agreement, and no notice to or approval from Seller shall be required for such
payment of the Earnest Money to Purchaser. In the event of any other termination
of this Agreement by either party, Escrow Agent is authorized to deliver the
Earnest Money to the party hereto entitled to same pursuant to the terms hereof
on or before the fifth Business Day following receipt by Escrow Agent and the
non-terminating party of written notice of such termination from the terminating
party, unless the non-terminating party notifies Escrow Agent that it disputes
the right of the terminating party to receive the Earnest Money. In the event of
such a dispute, Escrow Agent may interplead the Earnest Money into a court of
competent jurisdiction in the county in which the Earnest Money has been
deposited. All attorneys’ fees and costs and Escrow Agent’s costs and expenses
incurred in connection with such interpleader shall be assessed against the
party that is not awarded the Earnest Money, or if the Earnest Money is
distributed in part to both parties, then in the inverse proportion of such
distribution.

ARTICLE 4.

DUE DILIGENCE

Section 4.1 Due Diligence Materials To Be Delivered. Seller shall deliver, or
cause to be delivered, to Purchaser the following documents and information
(collectively, the “Property Information“) on or before the Information Delivery
Date, in each case to the extent within Seller’s possession or reasonable
control:

(a) Financial Information. Copy of operating statements (detailing income and
expenses) and a summary of capital expenditures, pertaining to the Property for
the period between January, 2008 to May, 2010, each of which to be certified by
Seller to be true, complete and correct in all material respects (the “Operating
Statements”).

(b) Budgets. The most recent (2009 and 2010) capital and operating budgets
pertaining to the Property and a complete and itemized list of all repairs or
improvements to the Property, if any, performed during the last three years.

(c) Engineering and Environmental Reports. Copy of any engineering and technical
reports (including structural, plumbing, electrical or mechanical studies),
environmental reports and site assessments that are related to the Property and
that are in the possession or control of Seller or its agents.

(d) As-Built Plans. As-built plans with respect to the Improvements in the
possession or control of Seller or its agents.

(e) Certificates of Occupancy. Copies of all certificates of occupancy (and any
other similar permits) issued by any governmental authority with respect to the
Property.

(f) Tax Statements. Copy of ad valorem tax statements relating to the Property
for the current tax period and the immediately preceding tax period.

(g) Title and Survey. Copy of Seller’s most current title insurance information
and survey (including any topographical information) of the Property, including
all agreements, restrictive covenants, easements, permits, licenses, contracts,
ground leases or agreements governing parking.

(h) Underground Improvements. A list of all underground improvements at the
Property known to Seller, including treatment or storage tanks, sumps, or water,
gas or oil wells.

(i) Service Contracts. A list, together with copies, of service, supply,
equipment rental, and other service contracts related to the operation of the
Property (“Service Contracts”).

 

5



--------------------------------------------------------------------------------

(j) Personal Property. A list of Tangible Personal Property showing the
description, quantity and location of each item, together with a list of all
personal property attached to, located upon or used in connection with the
Property which will remain at the Property after Closing and which is not owned
by Seller but which Seller has the right to use under lease, rental or other
agreements (the “Equipment Leases“), accompanied by true and legible copies of
such Equipment Leases.

(k) Defects. A list of material defects or malfunctions affecting any of the
Property and of which Seller has actual knowledge, including material defects or
malfunctions with respect to foundations, walls, roofs, heating, electrical,
plumbing or air conditioning equipment or systems, and drainage or sewage
equipment or systems.

(l) Leasing Commissions. Copies of all commission, brokerage or similar
agreements that relate to any leases and a list of contingent leasing
commissions with respect to any leases of the Property, including all leasing
commissions payable with respect to any options to renew or expand any existing
lease that has not yet been exercised by the tenant thereunder prior to the
Effective Date.

(m) Intangible Personal Property. Copies, or documents evidencing the nature and
existence, of the Intangible Personal Property items referenced in
Section 2.1(c)(2)through Section 2.1(c)(7).

(n) Other Information. Any other information reasonably requested by Purchaser.

Section 4.2 Due Diligence Materials To Be Made Available. To the extent such
items are in Seller’s or its agents’ possession or reasonable control, Seller
shall make available to Purchaser for Purchaser’s review, at Seller’s option at
either the offices of Seller or Seller’s property manager or at the Property,
the following items and information (the “Additional Property Information“) from
the Effective Date until the Closing Date, and Purchaser at its expense shall
have the right to make copies of same:

(a) Maintenance Records and Warranties. Maintenance work orders for the 24
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment.

(b) Plans and Specifications. Building plans and specifications relating to the
Property.

(c) Licenses, Permits and Certificates of Occupancy. Licenses, permits and
certificates of occupancy relating to the Property.

(d) Books and Records. All books and records that relate to the ownership, use,
operation, leasing, maintenance, and operation of the Property.

Section 4.3 Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser and its agents and representatives shall
have reasonable access to the Property at all reasonable times during normal
business hours, and upon at least two Business Days’ prior written notice to
Seller, for the purpose of conducting noninvasive inspections and tests,
including surveys and architectural, engineering, geotechnical and environmental
inspections and tests. Seller and its agents and representatives shall cooperate
with Purchaser and its agents and representatives in supplying such historical
and operational information as may be reasonably requested by such persons,
including notices, permits, or other written communications pertaining to the
environmental or physical condition of the Property, to the extent within
Seller’s possession or reasonable control. Seller hereby authorizes Purchaser
and its agents and representatives to enter upon the Property for the purpose of
conducting the above inspections and tests. Notwithstanding the foregoing,
however, Purchaser may not conduct invasive testing or sampling without Seller’s
prior written consent (not to be unreasonably withheld, conditioned or delayed)
and evidence satisfactory to Seller of such insurance as Seller may reasonably
request in connection therewith.

Section 4.4 Due Diligence/Termination Right. Purchaser shall have through the
last day of the Inspection Period in which to examine, inspect, and investigate
the Property Information and the Additional Property Information (collectively,
the “Property Documents”) and the Property and, in Purchaser’s sole and

 

6



--------------------------------------------------------------------------------

absolute judgment and discretion, determine whether the Property is acceptable
to Purchaser. If the Property Information is not delivered on or before the
Information Delivery Date, the Inspection Period will commence on the date all
Property Information is delivered to Purchaser. Purchaser may terminate this
Agreement for any reason or no reason at all by sending written notice thereof
to Seller on or before the last day of the Inspection Period. In addition,
Purchaser shall be deemed to terminate this Agreement for any reason or no
reason unless Purchaser delivers to Seller written notice of Purchaser’s
election not to terminate this Agreement (the “Due Diligence Acceptance Notice”)
on or before the last day of the Inspection Period. This Agreement shall
continue in full force and effect, and Purchaser shall be deemed to have waived
its right to terminate this Agreement pursuant to this Section 4.4 only if
Purchaser timely delivers a Due Diligence Acceptance Notice to Seller.

Section 4.5 Service Contracts, Equipment Leases and Policies. No later than five
Business Days prior to the Closing Date, Purchaser will advise Seller in writing
of which Service Contracts, Equipment Leases, and Policies it will assume and
for which Service Contracts and Equipment Leases Purchaser requests that Seller
deliver written termination at or prior to Closing; provided, however, that
Purchaser will not assume any management or leasing agreement. Seller shall
deliver at Closing notices of termination of all Service Contracts and Equipment
Leases that are not so assumed.

Section 4.6 Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not unreasonably disturb Seller or its
tenant(s), or unreasonably interfere with their use of the Property; (b) not
unreasonably interfere with the operation and maintenance of the Property;
(c) not damage any part of the Property or any personal property owned or held
by any third party; (d) not injure or otherwise cause bodily harm to Seller or
its agents, guests, invitees, contractors and employees; (e) comply with all
applicable laws; (f) promptly pay when due the costs of all tests,
investigations, and examinations done with regard to the Property; (g) not
permit any liens to attach to the Real Property by reason of the exercise of its
rights hereunder; and (h) promptly repair any damage to the Real Property
resulting directly from any such inspection or tests. Purchaser’s obligations
under this Section 4.6 shall survive the termination of this Agreement.

Section 4.7 Purchaser’s Agreement to Indemnify. Purchaser indemnifies and holds
Seller harmless from and against any and all liens, claims, causes of action,
damages, liabilities and expenses (including reasonable attorneys’ fees) arising
out of Purchaser’s inspections or tests permitted under this Agreement or any
violation of the provisions of Section 4.3 and Section 4.6; provided, however,
the indemnity shall not extend to (a) protect Seller from any pre-existing
liabilities for matters merely discovered by Purchaser (i.e., latent
environmental contamination) or (b) any liens, claims, causes of action,
damages, liabilities or expenses that are attributable to the action or inaction
of Seller or its agent or employees. Purchaser’s obligations under this
Section 4.7 shall survive the termination of this Agreement and shall survive
the Closing.

ARTICLE 5.

TITLE AND SURVEY

Section 5.1 Title Commitment. On or before the Title Commitment Delivery Date,
Seller shall cause to be prepared and delivered to Purchaser: (a) a current
commitment for title insurance or preliminary title report (the “Title
Commitment”) issued by the Title Company, in the amount of the Purchase Price
and on an ALTA 2006 Standard Form commitment, with Purchaser as the proposed
insured, and (b) true, complete and legible copies of all documents of record
referred to in the Title Commitment as exceptions to title to the Property.

Section 5.2 Survey. On or before the Survey Delivery Date, Seller shall cause to
be delivered to Purchaser Seller’s existing survey of the Property, if any.
Purchaser may, but shall not be obligated to, thereafter cause to be prepared,
at Purchaser’s sole cost and expense, a survey of the Property (the “Survey”)
prepared and certified as to all matters shown thereon by a surveyor licensed in
the state where the Land is located and otherwise acceptable to Purchaser, which
Survey reasonably satisfies the survey requirements set forth on Exhibit F
attached hereto. For purposes of the property description to be included in the
special warranty deed to be delivered to Purchaser at Closing as described in
Section 7.3(a) hereof, the field notes prepared by the surveyor shall control
any conflicts or inconsistencies with the description set forth on Exhibit A
attached hereto and such field notes shall be incorporated herein by this
reference upon their completion and approval by Purchaser.

 

7



--------------------------------------------------------------------------------

Section 5.3 Title Review. At any time during the Title and Survey Review Period,
Purchaser may object in writing to any liens, encumbrances, and other matters
reflected by the Title Commitment or Survey. All such matters to which Purchaser
so objects shall be “Non-Permitted Exceptions”; if no such objection notice is
given during the Title and Survey Review Period, except as otherwise provided
below, all matters reflected by the Survey and Title Commitment shall be
“Permitted Exceptions”. If, between the end of the Title and Survey Review
Period and Closing, Purchaser receives notice of additional liens, encumbrances
or other matters not reflected in the initial Title Commitment or Survey or
otherwise becomes aware of such matters, Purchaser may submit a revised list
adding additional Non-Permitted Exceptions. Seller may, but shall not be
obligated to, at its sole cost and expense, cure, remove or insure around all
Non-Permitted Exceptions and give Purchaser written notice thereof within five
Business Days after the Title and Survey Review Period expires or, if
applicable, after delivery of any revised list; provided, however, Seller, at
its sole cost and expense, shall be obligated to cure, remove or insure around
by Closing all mortgages, deeds of trust, judgment liens, mechanic’s and
materialmen’s liens, and other monetary liens against the Property (other than
liens for taxes and assessments which are not delinquent) which either secure
indebtedness or can be removed by payment of a liquidated sum of money, whether
or not Purchaser objects thereto during the Inspection Period, and all such
matters shall be deemed Non-Permitted Exceptions. If Seller does not timely
cause all of the Non-Permitted Exceptions to be removed, cured or otherwise
omitted from Purchaser’s Title Commitment and timely deliver written notice
thereof to Purchaser, Purchaser may, at any time and at its election,
(a) terminate this Agreement and recover the Earnest Money and the Pursuit Costs
by providing written notice of termination to Seller, and neither Purchaser nor
Seller shall have any obligations under this Agreement except those that
expressly survive the termination of this Agreement, (b) extend the Closing Date
one or more times until three Business Days after Seller has caused all of the
Non-Permitted Exceptions to be removed, cured or otherwise omitted from
Purchaser’s Title Commitment (but in no event shall Closing be extended by more
than ten days), or (c) purchase the Property subject to the Non-Permitted
Exceptions (other than liens that Seller is obligated to cure, remove or insure
around), in which event the Non-Permitted Exceptions (other than liens that
Seller is obligated to cure, remove or insure around) subject to which Purchaser
elects to purchase the Property shall thereafter be Permitted Exceptions.

Section 5.4 Delivery of Title Policy at Closing. In the event that the Title
Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an extended coverage owner’s title policy in accordance
with the Title Commitment, insuring Purchaser’s title to the Property in the
amount of the Purchase Price, subject only to the standard exceptions and
exclusions from coverage contained in such policy and the Permitted Exceptions
(the “Title Policy”), Purchaser shall have the right to terminate this Agreement
and, unless such failure is due to an act or omission beyond Seller’s reasonable
control, recover the Pursuit Costs, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement.

ARTICLE 6.

OPERATIONS AND RISK OF LOSS

Section 6.1 Ongoing Operations. From the Effective Date through Closing:

(a) Service Contracts. Seller will perform its obligations under the Service
Contracts in a good and businesslike manner in accordance with good and prudent
business practices. Except as provided in this Section 6.1, Seller will not
amend, terminate, or waive any right under any Service Contract if such action
could have a material adverse effect on the ownership, use, leasing,
maintenance, management, or operation of the Property or otherwise cause a
violation of, or conflict with, the terms of this Agreement.

(b) New Contracts. Except as provided in Section 6.1(d), Seller will not enter
into any contract that could be an obligation affecting the Property subsequent
to the Closing, unless (1) Seller obtains Purchaser’s prior written approval
(which approval may be withheld in Purchaser’s sole and absolute discretion) or
(2) such contract is of the type that is entered into in the ordinary course of
business and is terminable without cause and without the payment of any
termination penalty on not more than 30 days’ prior notice.

(c) Maintenance of Improvements; Removal of Personal Property; Sale of Property;
Encumbrance of Property. Subject to Section 6.2 and Section 6.3, Seller shall
maintain all Improvements substantially in their present condition (ordinary
wear and tear excepted) and in a manner consistent with Seller’s

 

8



--------------------------------------------------------------------------------

maintenance of the Improvements during Seller’s period of ownership. Seller will
not remove any Tangible Personal Property except as may be required for
necessary repair or replacement, and replacement shall be of approximately equal
quality and quantity as the removed item of Tangible Personal Property. Seller
will not, without the prior written consent of Purchaser (which consent may be
withheld in Purchaser’s sole and absolute discretion), sell or permit to be sold
or otherwise dispose of any item constituting a material portion of the
Property. Seller will not further encumber or permit encumbrance of the Property
in any manner.

(d) Leasing. Except for the Lease Back Agreement (defined below), Seller will
not enter into any new Lease without (1) providing Purchaser all relevant
supporting documentation, as reasonably determined by Purchaser, including
tenant financial information to the extent in Seller’s possession,
(2) delivering to Purchaser a written request for Purchaser’s approval of such
new Lease, and (3) obtaining such approval from Purchaser. Purchaser agrees to
give Seller written notice of approval or disapproval of a proposed new Lease
within five Business Days after Purchaser’s receipt of the items in
Section 6.1(d)(1) and Section 6.1(d)(2). If Purchaser does not respond to
Seller’s request within such time period, then Purchaser will be deemed to have
disapproved such new Lease. Purchaser’s approval rights and obligations will
vary depending on when the request for approval from Seller is delivered to
Purchaser, as follows:

(A) With respect to a request for approval delivered by Seller to Purchaser
following the Effective Date but on or prior to the second Business Day prior to
the expiration of the Inspection Period, Purchaser may not unreasonably withhold
or delay its approval.

(B) With respect to a request for approval delivered by Seller to Purchaser
after the second Business Day prior to the expiration of the Inspection Period,
Purchaser may withhold its approval at its sole and absolute discretion.

(e) Management; Insurance. Seller shall manage (or cause to be managed) the
Property in accordance with all applicable Legal Requirements (defined below)
and under policies substantially similar to those existing prior to the
Effective Date, shall cause to be paid all trade accounts and costs and expenses
of owning, operating, managing, and maintaining the Property that are incurred
or attributable to the period prior to the Closing, and shall continue to offer
services and amenities in accordance with past practices.

(f) Notice of Adverse Change. Seller will promptly notify Purchaser in writing
of any material adverse change in the financial position, assets or earnings of
Seller or the Property.

(g) No Modification of Zoning/Development. Seller shall not apply for or consent
to any change or modification with respect to the zoning, development or use of
any portion of the Property without Purchaser’s prior written consent, which
consent may be withheld in Purchaser’s sole and absolute discretion.

(h) No New Encumbrances. Seller shall not, without the prior written consent of
Purchaser (which consent may be withheld in Purchaser’s sole and absolute
discretion), grant, permit or otherwise create or consent to the creation of any
easement, subdivision plat, restriction, restrictive covenant, lien, assessment,
or encumbrance affecting any portion of the Property.

Section 6.2 Damage. If prior to Closing the Property is damaged by fire or other
casualty, Seller shall immediately give Purchaser written notice thereof
(including a reasonably detailed description of the damage to the Property, and
Seller shall estimate the cost to repair and the time required to complete
repairs and will provide Purchaser written notice of Seller’s estimation (the
“Casualty Notice”) as soon as reasonably possible after the occurrence of the
casualty.

(a) Material. In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice thereof to Seller on or
before the expiration of 15 days after the date Seller delivers the Casualty
Notice to Purchaser (and if necessary, the Closing Date shall be extended to
give the parties the full thirty-day period to make such election and to obtain
insurance settlement agreements with Seller’s insurers). Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no further rights or obligations

 

9



--------------------------------------------------------------------------------

hereunder, other than those that by their terms survive the termination of this
Agreement. If Purchaser does not so terminate this Agreement within said 15-day
period, then the parties shall proceed under this Agreement and close on
schedule (subject to extension of Closing as provided above), and as of Closing
(1) Seller shall assign to Purchaser, without representation or warranty by or
recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction, (2) Purchaser shall assume full responsibility for all needed
repairs, and (3) Purchaser shall receive a credit at Closing for any deductible
amount under any insurance policy covering the Property as well as any uninsured
or underinsured loss. For the purposes of this Agreement, “Material Damage” and
“Materially Damaged” means damage which (A) in Purchaser’s reasonable
estimation, exceeds $100,000.00 to repair or could take longer than 45 days to
repair, (B) could cause any portion of the Property to fail to comply with any
Legal Requirement, or (C) could change or decrease any access to the Property.

(b) Not Material. If the Property is not Materially Damaged, then Purchaser
shall not have the right to terminate this Agreement under Section 6.2(a),
Seller shall credit Purchaser at Closing for the reasonable cost to complete the
repair, Seller shall retain all insurance proceeds relating to such casualty,
and Purchaser shall assume full responsibility for all needed repairs.

Section 6.3 Condemnation. If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof, Seller shall immediately give
Purchaser written notice thereof (including a reasonably detailed description of
the portion of the Property affected thereby), and Purchaser may, at its option,
by written notice to Seller given within 15 days after Seller notifies Purchaser
of such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full 15-day period to make such election),
either: (a) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Seller shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter. If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

Section 6.4 Insurance Policies. Seller shall, at its sole cost and expense, keep
and maintain in full force and effect through the Closing, Seller’s existing
insurance coverage with respect to the Property. To the extent required under
Section 6.2, any proceeds from such coverage shall be held in a segregated
account and used for the repair or replacement of the Property damaged or
destroyed in a manner approved by Purchaser (such approval not to be
unreasonably withheld, conditioned or delayed), and any funds not so expended
shall be delivered to Purchaser at Closing.

Section 6.5 Compliance with Legal Requirements. Seller shall take any action as
may be necessary to comply promptly with any and all Legal Requirements.
Notwithstanding the foregoing, Seller shall not take any action under this
Section 6.5 so long as Seller has been informed that Purchaser is contesting, or
has affirmed its intention to contest, any such Legal Requirement. Seller shall
promptly, and in no event later than three Business Days after the time of their
receipt, notify Purchaser of all such orders, notices, and requirements and any
other notices, summons, or similar documents alleging liability or
responsibility of Seller or any subsequent owner of the Property.

Section 6.6 Lease Back Agreement. Prior to Closing, Purchaser and Seller shall
sign a lease back agreement, to be held in escrow until the Closing occurs, in
which Purchaser leases the Property back to the Seller for a term to expire no
later than August 31, 2010 (the “Lease Back Agreement”). The exact terms of the
Lease Back Agreement will be agreed in good-faith by Purchaser and Seller during
the Inspection Period, but shall be consistent with the terms contained in
Exhibit G attached hereto and made a part hereof. The date on which the Lease
Back Agreement expires or earlier terminates is referred to herein as the “Lease
Back Termination Date”.

 

10



--------------------------------------------------------------------------------

ARTICLE 7.

CLOSING

Section 7.1 Closing. The consummation of the transaction contemplated herein
(“Closing“) shall commence at 10:00 a.m. (local time of the city in which the
Property is located) on the Closing Date at the offices of Escrow Agent (or such
other location as may be mutually agreed upon by Seller and Purchaser). Funds
shall be deposited into and held by Escrow Agent in a closing escrow account
with a bank satisfactory to Purchaser. Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct Escrow Agent to
immediately record and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statements executed by Seller
and Purchaser.

Section 7.2 Conditions to Purchaser’s Obligation to Close. In addition to all
other conditions set forth herein, the obligation of Purchaser to consummate the
transactions contemplated hereunder is conditioned upon the following:

(a) Representations and Warranties. Seller’s representations and warranties
contained herein shall be true and correct in all material respects as of the
Effective Date and the Closing Date.

(b) Deliveries. No later than one Business Day prior to the Closing Date (or
such earlier date as provided herein), Seller shall have tendered all deliveries
to be made at Closing.

(c) Actions, Suits, etc. As of the Closing Date, there shall exist no pending or
threatened actions, suits, arbitrations, claims, attachments, proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings that could adversely affect the operation or value of the
Property or Seller’s ability to perform its obligations under this Agreement.

(d) Obligations Performed. As of the Closing Date, Seller shall have performed
all of its material obligations under this Agreement.

(e) No Material Adverse Change. As of the Closing, there shall have been no
material adverse change in any of the Property Information.

If any condition listed in this Section 7.2 is not satisfied on or before the
applicable time period stated in this Section 7.2, then Purchaser may, at its
election, (1) extend the Closing Date until three Business Days after such
condition is satisfied (but in no event shall Closing be extended by more than
ten days), or (2) terminate this Agreement and recover the Earnest Money and the
Pursuit Costs (subject to the condition set forth below) by delivering written
notice thereof to Seller, in which case, neither Seller nor Purchaser shall have
any obligations hereunder except those that expressly survive the termination of
this Agreement. Purchaser may recover Pursuit Costs from Seller under this
Section 7.2 only if the non-occurrence of a Closing condition is caused by an
act or omission within Seller’s control.

Section 7.3 Seller’s Deliveries in Escrow. No later than one Business Day prior
to the Closing Date, Seller, at its sole cost and expense, shall deliver in
escrow to Escrow Agent the following:

(a) Deed. A special warranty deed in the form of Exhibit B hereto (the “Deed“)
acceptable for recordation under the law of the state where the Property is
located, including a list of Permitted Exceptions to which the conveyance shall
be subject, executed and acknowledged by Seller, conveying to Purchaser Seller’s
interest in the Real Property.

(b) Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment and
Assumption in the form of Exhibit C hereto (the “Assignment“), executed and
acknowledged by Seller, assigning, conveying and transferring to and vesting in
Purchaser all of the Property (other than the Land and Improvements) free of any
claims, except for the Permitted Exceptions to the extent applicable.

 

11



--------------------------------------------------------------------------------

(c) Title Affidavit. A title affidavit in form and substance required for the
Title Company to issue the Title Policy as requested by Purchaser.

(d) Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or transfer
tax forms or returns, if any, as are required to be delivered or signed by
Seller by applicable state and local law in connection with the conveyance of
the Real Property.

(e) FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in the form
of Exhibit D hereto and executed by Seller.

(f) Lease Back Agreement. A Lease Back Agreement as set forth in Section 6.6
hereof, executed by Seller, as tenant, therein leasing the Property from
Purchaser.

(g) Authority. Evidence of the existence, organization and authority of Seller
and of the authority of the persons executing documents on behalf of Seller
reasonably satisfactory to the Title Company and the underwriter for the Title
Policy.

(h) Keys. All keys to the Property.

(i) Confirmation of Terminations. Evidence reasonably satisfactory to Purchaser
of Seller’s termination of all existing management and leasing agreements with
respect to the Property and payment in full (and release of Purchaser from) all
termination fees or other amounts due to the terminated party in question,
including all leasing commissions owing and any accounts payable.

(j) Additional Documents. Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

If Seller fails to deliver the above items in the time period contemplated by
this Section 7.3, Purchaser may, at its election (1) extend the Closing Date
until one Business Day after Seller delivers the above items (provided that
Closing may not be extended by more than ten days), or (2) terminate this
Agreement and recover the Earnest Money and the Pursuit Costs by delivering
written notice thereof to Seller, in which case neither Seller nor Purchaser
shall have any obligations hereunder except those that expressly survive the
termination of this Agreement.

Section 7.4 Purchaser’s Deliveries in Escrow. No later than one Business Day
prior to the Closing Date, Purchaser shall deliver in escrow to Escrow Agent the
following:

(a) Bill of Sale, Assignment and Assumption. The Assignment, executed and
acknowledged by Purchaser.

(b) Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or transfer
tax forms or returns, if any, as are required to be delivered or signed by
Purchaser by applicable state and local law in connection with the conveyance of
Real Property.

(c) Lease Back Agreement. The Lease Back Agreement, executed by Purchaser, as
landlord.

(d) Additional Documents. Any additional documents that Seller, Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

 

12



--------------------------------------------------------------------------------

Section 7.5 Closing Statements. No later than 8:00 a.m. (local time of the city
in which the Real Property is located) on the Closing Date, Seller and Purchaser
shall deposit with Escrow Agent executed closing statements consistent with this
Agreement in the form required by Escrow Agent.

Section 7.6 Purchase Price. At or before 2:00 p.m. (local time of the city in
which the Real Property is located) on the Closing Date, Purchaser shall deliver
to Escrow Agent the Purchase Price, less the Earnest Money that is applied to
the Purchase Price, plus or minus applicable prorations, in immediate, same-day
U.S. federal funds wired for credit into Escrow Agent’s escrow account, which
funds must be delivered in a manner to permit Escrow Agent to deliver good funds
to Seller or its designee on the Closing Date (and, if requested by Seller, by
wire transfer).

Section 7.7 Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions and the Lease
Back Agreement and with all parts of the Property in the same condition as on
the date hereof, excepting only normal wear and tear and any applicable changes
allowed by Article 6 hereof.

Section 7.8 Delivery of Books and Records. After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession or reasonable
control: Maintenance records and warranties; plans and specifications; licenses,
permits and certificates of occupancy; copies or originals of all books and
records of account, contracts, and copies of correspondence with suppliers;
unpaid bills and other papers or documents which pertain to the Property; all
advertising materials; booklets; keys; and other items, if any, used in the
operation of the Property.

Section 7.9 Delivery and Review of Seller’s Deliveries. Prior to the Closing,
Purchaser shall deliver to Seller drafts of the documents listed in
Section 7.3(a), Section 7.3(b), Section 7.3(e), Section 7.3(g), and
Section 7.3(f) (collectively, the “Conveyance Documents“), together with
redlined copies of the Conveyance Documents marked to indicate the changes made
to the applicable exhibits attached hereto. Within five days thereafter, Seller
shall deliver to Purchaser any reasonable comments to the Conveyance Documents,
and Purchaser shall modify the Conveyance Documents according to such comments
within three days after Purchaser receives Seller’s comments. If Seller does not
timely deliver any comments to any Conveyance Document, then Seller shall be
deemed to have approved the form and content of such Conveyance Document. Once
the Conveyance Documents are approved (or deemed approved) by the parties, the
parties shall execute, notarized (where applicable), and deliver the Conveyance
Documents as otherwise provided in this Agreement.

ARTICLE 8.

PRORATIONS, COMMISSIONS

Section 8.1 Prorations. At Closing, the following items shall be prorated (based
upon the actual number of days in the month of Closing) as of the date of
Closing with all items of income and expense for the Property being borne by
Purchaser from and after (but including) the date of Closing: Fees and
assessments; prepaid expenses and obligations under Service Contracts; accrued
operating expenses; real and personal ad valorem taxes (“Taxes“); and any
assessments by private covenant for the then-current calendar year of Closing.
Specifically, the following shall apply to such prorations:

(a) Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing, and when actual figures are available, an adjustment will be made
after Closing pursuant to Section 8.4.

(b) Utilities. Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date. Seller shall
ensure that all utility meters are read as of the Closing Date.

(c) Rent. Purchaser shall receive a credit for the first month’s rent of the
Lease Back Agreement and Seller shall be charged for the first month’s rent of
the Lease Back Agreement.

 

13



--------------------------------------------------------------------------------

Section 8.2 Leasing Costs. Seller agrees to pay or discharge at or prior to
closing all leasing commissions, costs for tenant improvements, legal fees and
other costs and expenses that are due on or before Closing with respect to any
leases in force as of or prior to the Effective Date.

Section 8.3 Closing Costs. Closing costs shall be allocated between Seller and
Purchaser in accordance with Section 1.2.

Section 8.4 Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under Section 8.1, then
Purchaser and Seller agree to allocate such items on a fair and equitable basis
as soon as such bills are available, and an adjustment shall be made as soon as
reasonably possible after the Closing. In addition, if any tenant performs an
audit after the Closing, then the parties shall adjust the prorations made under
this Agreement in accordance with the results of such audit, which adjustment
shall be made within 15 days after the parties receive the results of such
audit. Payments in connection with any adjustment shall be due within 30 days of
written notice. All such rights and obligations shall survive the Closing.

Section 8.5 Commissions. Seller shall be responsible to Broker for a real estate
sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Seller and Broker. Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by Seller
to Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Other than as stated
above in this Section 8.5, Seller and Purchaser each represent and warrant to
the other that no real estate brokerage commission is payable to any person or
entity in connection with the transaction contemplated hereby, and each agrees
to and does hereby indemnify and hold the other harmless against the payment of
any commission to any other person or entity claiming by, through or under the
indemnifying party (provided that Purchaser’s obligations shall not extend to
any commission claimed by either Broker). This indemnification shall extend to
any and all claims, liabilities, costs and expenses (including reasonable
attorneys’ fees and litigation costs) arising as a result of such claims and
shall survive the Closing.

Section 8.6 Indemnifications. Seller shall pay all costs and liabilities
relating to the Property that arise out of or are attributable to the period
prior to the Closing Date, and shall indemnify, defend and hold harmless
Purchaser from such costs and liabilities and from all reasonable attorneys’
fees expended by Purchaser in connection therewith. Purchaser shall pay all
costs and liabilities relating to the Property that arise out of or are
attributable to the period from and after the Closing Date, except such costs
and liabilities that arise out of or result from a breach by Seller of its
representations and warranties set forth in Section 9.1, and Purchaser shall
indemnify, defend and hold harmless Seller from such costs and liabilities and
from all reasonable attorneys’ fees expended by Seller in connection therewith.
This Section 8.6 shall survive the Closing.

ARTICLE 9.

REPRESENTATIONS AND WARRANTIES

Section 9.1 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

(a) Organization and Authority. Seller is a Delaware corporation, has been duly
organized, is validly existing, is in good standing in the state in which it was
formed, and is qualified to do business in the state in which the Real Property
is located. Seller has the full right, power and authority and has obtained any
and all consents required to enter into this Agreement and to consummate or
cause to be consummated the transactions contemplated hereby. This Agreement has
been, and all of the documents to be delivered by Seller at the Closing
(collectively, the “Closing Documents“) will be, authorized and duly executed
and delivered by Seller and constitute, or will constitute, as appropriate, the
legal, valid and binding obligation of Seller, enforceable in accordance with
their terms.

(b) Conflicts and Pending Actions. There is no agreement to which Seller is a
party or that is binding on Seller which is in conflict with this Agreement.
There is no action or proceeding pending or, to Seller’s Knowledge, threatened
against Seller or relating to the Property, which challenges or impairs Seller’s
ability to execute or perform its obligations under this Agreement or against or
with respect to the Property. Seller has not

 

14



--------------------------------------------------------------------------------

committed or obligated itself in any manner whatsoever to sell, lease or
encumber the Property or any interest therein to any other party in any manner
that would create a conflict with Seller’s obligations hereunder. No rights of
first offer or rights of first refusal regarding the Property exist under the
organizational documents of Seller or under any agreement by which Seller or the
Property is or may be bound or affected.

(c) Due Authority. Seller has all requisite power and authority to own and
operate the Property in accordance with its current operations, to execute and
deliver this Agreement, and to carry out its obligations hereunder and the
transactions contemplated hereby. The consummation by Seller of the sale of the
Property is not in violation of, or in conflict with, nor does it constitute a
default under, any term or provision of the organizational documents of Seller,
or any of the terms of any agreement or instrument to which Seller is or may be
bound, or of any applicable Legal Requirement or of any provision of any
applicable order, judgment or decree of any court, arbitrator or governmental
authority.

(d) Tenants/Leases. Other than matters of record or included in the Property
Information, there are no leases, tenancies, options, or rights of first refusal
in effect relating to the Property.

(e) Service Contracts. To Seller’s Knowledge, the list of Service Contracts to
be delivered to Purchaser pursuant to this Agreement will be correct and
complete as of the date of its delivery.

(f) Notices. Seller is has not received any notices from any insurance
companies, governmental agencies or authorities or from any other parties (1) of
any conditions, defects or inadequacies with respect to the Property (including
health hazards or dangers, nuisance or waste), which, if not corrected, would
result in termination of insurance coverage or increase its costs therefor,
(2) with respect to any violation of any applicable zoning, building, health,
environmental, traffic, flood control, fire safety, handicap or other law, code,
ordinance, rule or regulation (collectively, the “Legal Requirements“), (3) of
any pending or threatened condemnation proceeding with respect to the Property,
or (4) of any proceedings which could cause the change, redefinition or other
modification of the zoning classification of the Property. Seller shall
immediately notify Purchaser of any violations or conditions of which Seller
receives notice (whether written or oral).

(g) Information and Documents. To the best of Seller’s Knowledge, the Property
Information, including the Operating Statements, and all other documents
delivered by Seller to Purchaser pursuant to this Agreement, is and shall be
true and complete in all material respects and the information contained therein
is and shall be true and complete in all material respects; provided that Seller
makes no representations or warranties regarding the truth, accuracy or
completeness of any Property Information that Purchaser obtains from or acquires
through a third party.

(h) Future Improvements. To Seller’s Knowledge, Seller has no obligation to any
tenant, governmental or quasi-governmental entities or any other person or
entity which commitment relates to the Property and would survive Closing and be
a binding obligation of the Purchaser thereafter, in each case to pay or
contribute property or money or to construct, install or maintain any
improvements on or off the Property (except as may be disclosed in (1) a
document of public record or (2) the information provided by Seller to Purchaser
prior to the expiration of the Inspection Period).

(i) Ownership of Personal Property. Seller is the owner of all Tangible Personal
Property and Intangible Personal Property transferred to Purchaser in accordance
with this Agreement, free and clear of all liens, claims, or encumbrances except
liens and security interests that will be released at or before Closing.

(j) Payment of Bills. Subject to Section 8.4 above, all bills and other payments
due with respect to the ownership, operation, leasing, and maintenance of the
Property have been paid or will be paid prior to Closing in the ordinary course
of business.

(k) Environmental Reports. Attached hereto as Exhibit E is a true, correct and
complete list of all environmental reports in Seller’s possession that relate to
the Property. To Seller’s Knowledge, except as may be provided in any such
report, the Property has not been the site of any activity that would violate
any past or present environmental law or regulation of any governmental body or
agency having jurisdiction over the Property.

 

15



--------------------------------------------------------------------------------

Specifically, but without limitation, to Seller’s knowledge (1) solid waste,
petroleum, or petroleum products have not been handled or stored on the Property
such that they may have leaked or spilled in material quantities onto the
Property or contaminated the Property, (2) there is no on-site contamination
resulting from activities on the Property or adjacent tracts, and (3) the
Property contains no “hazardous materials” which shall mean any petroleum
products, flammables, explosives, radioactive materials, asbestos, radon, or
other hazardous waste including substances defined as “hazardous substances”,
“hazardous materials”, or “toxic substances” in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Hazardous Materials
Transportation Act, and the Resources Conversation and Recovery Act, and any
other material or substance whose use, storage, handling or disposal is
regulated by any law or regulation. To Seller’s Knowledge, except as may be
disclosed in the Property Information or on a report listed in Exhibit E, there
are no storage tanks located on the Property (either above or below ground), and
the Property has not been used as a landfill or site for disposal of garbage or
refuse.

(l) Mold. To Seller’s Knowledge, no fact or condition exists regarding the
presence of, testing for, or remediation of, mildew, mold or mold spores on the
Property.

(m) Access. To Seller’s Knowledge, there is no fact or condition existing which
would result or could result in the termination or reduction of the current
access from the Property to the existing highways and roads that provide access
to the Property, or of any reduction in or to sewer or other utility services
presently serving the Property.

(n) No Foreign Person. Seller is neither a “foreign person” nor a “foreign
corporation” as those terms are defined in Section 1445 of the Internal Revenue
Code of 1986, as amended.

(o) Governmental Approvals. To Seller’s Knowledge, the Property is now in full
compliance with all Legal Requirements. To Seller’s Knowledge, there are no
petitions, actions, hearings, planned or contemplated, relating to or affecting
the zoning or use of the Property. To Seller’s Knowledge, Seller does not lack
any license, permit or authorization necessary to own and operate the Property
in accordance with its current operations. Seller hereby agrees to pay all
reasonable costs of obtaining any such licenses, permits or authorizations if
such licenses, permits or authorizations are required by applicable Legal
Requirements on the date hereof to own and operate the Property in accordance
with its current operations.

(p) Litigation. There is no pending or, to Seller’s Knowledge, threatened,
judicial, municipal or administrative proceedings with respect to, or in any
manner affecting the Property and in which Seller is or will be a party,
including proceedings for or involving tenant evictions, collections,
condemnations, eminent domain, alleged building code, zoning or environmental
violations, or personal injuries or property damage alleged to have occurred on
the Property or by reason of the construction of any improvements thereon or the
use and operation of the Property or, to Seller’s Knowledge, any present plan or
study by any governmental authority, agency or employee thereof which in any way
challenges, affects or would challenge or affect the continued authorization of
the ownership, construction, use, leasing, management, maintenance, and
operation of the Property.

(q) Information Not Misleading. All of the information concerning Seller and the
Property and all reports, contracts, or other items obtained by Purchaser in
connection with the Property are true, complete and correct in all respects and
fairly present the information set forth in a manner that is not misleading, and
Seller has not omitted any information required to be included in order to make
the information furnished not misleading.

(r) ERISA. Seller is not an employee benefit plan (a “Plan“) subject to the
Employee Retirement Income Security Act of 1974, as amended (“ERISA“), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code“),
Seller is not a “party in interest” (as that term is defined in Section 3(14) of
ERISA) with respect to any Plan that is an investor in Purchaser, and Seller’s
sale of the Property to Purchaser will not constitute or result in a prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code.

(s) Prohibited Persons and Transactions. Seller is currently in compliance with,
and shall at all times during the term of this Agreement (including any
extension thereof) remain in compliance with, the regulations of the Office of
Foreign Asset Control (“OFAC“) of the Department of the Treasury (including
those named on OFAC’s Specially Designated Nationals and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.

 

16



--------------------------------------------------------------------------------

(t) No Representation or Warranty Regarding Physical Condition of the Property
and Improvements. Purchaser acknowledges that Purchaser will have independently
and personally inspected the Property and that Purchaser has entered into this
Agreement based upon its ability to make such examination and inspection. EXCEPT
AS EXPRESSLY SET FORTH HEREIN AND IN THE DOCUMENTS DELIVERED BY SELLER AT
CLOSING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND TO PURCHASER,
INCLUDING AS TO THE PHYSICAL CONDITION OF THE PROPERTY AND ANY IMPROVEMENTS
LOCATED THEREON, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE. PURCHASER
FURTHER ACKNOWLEDGES AND AGREES THAT, HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY AND REVIEW THE PROPERTY INFORMATION, PURCHASER WILL BE,
EXCEPT FOR SELLER’S REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN, RELYING
SOLELY ON ITS OWN INVESTIGATIONS OF THE PROPERTY AND REVIEW OF THE PROPERTY
INFORMATION, AND NOT ON ANY OTHER INFORMATION PROVIDED OR TO BE PROVIDED BY
SELLER.

When used herein, the phrase “to Seller’s Knowledge” or derivations thereof
shall mean the current actual knowledge, without additional investigation, of
Richard C. Gottuso, Tim Metcalfe and Paul Fergen (each, a “Seller
Representative“). Seller hereby represents and warrants that the persons named
above are the persons upon whom Seller would rely when inquiring about the
management, leasing, ownership, maintenance, use and/or operation of the
Property. Notwithstanding the foregoing, in no event shall any Seller
representative have any personal liability for any provision of this Agreement,
or in connection with the transaction(s) described herein.

Seller agrees that Purchaser has the right to inspect the Property and to
investigate, test and review the information provided in accordance with this
Agreement. Notwithstanding anything to the contrary herein, the effect of the
representations and warranties made in this Agreement shall not be diminished or
deemed to be waived by any such inspections, tests or investigations made by
Purchaser or its agents or employees except to the extent Purchaser has actual
knowledge of any fact, circumstance or condition that would constitute a breach
of a representation and warranty of Seller and fails to disclose same to Seller
prior to Closing.

If (A) any of Seller’s representations and warranties set forth in this
Section 9.1 are or become untrue in any material respect, or (B) at any time at
or before Closing there is any material change with respect to the matters
represented and warranted by Seller pursuant to this Section 9.1 and Seller has
actual knowledge of such material change, then Seller shall give Purchaser
prompt written notice thereof, and Purchaser shall have the right to terminate
this Agreement and recover the Earnest Money by delivering notice to Seller at
any time at or before the Closing; provided, however, that Purchaser may also
recover Pursuit Costs pursuant to this Section 9.1 if such material change is
caused by an act or omission within Seller’s control.

Notwithstanding anything contained in this Agreement to the contrary, in the
event the Closing occurs, Purchaser hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity or under this
Agreement to make a claim against Seller for damages that Purchaser may incur,
or to rescind this Agreement and the transactions contemplated hereby, as the
result of any of Seller’s representations or warranties being untrue, inaccurate
or incorrect, if and only if Purchaser knew that such representation or warranty
was untrue, inaccurate or incorrect at the time of the Closing and Purchaser
nevertheless closes title hereunder. Purchaser shall be “deemed to have known”
that a representation or warranty was untrue, inaccurate or incorrect at the
time of the Closing if any Property Information furnished or made available to
or otherwise obtained by Purchaser contains express information which is
materially inconsistent with such representation or warranty.

Section 9.2 Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Seller that:

(a) Organization and Authority. Purchaser has been duly organized and is validly
existing in good standing in the state in which it was formed. Purchaser has the
full right and authority and has obtained any and all consents required to enter
into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby. This Agreement has been, and all of the
documents to be delivered by Purchaser at the Closing will be, authorized and
properly executed and constitute, or will constitute, as appropriate, the valid
and binding obligation of Purchaser, enforceable in accordance with their terms.

 

17



--------------------------------------------------------------------------------

(b) Conflicts and Pending Action. There is no agreement to which Purchaser is a
party or to Purchaser’s knowledge binding on Purchaser which is in conflict with
this Agreement. There is no action or proceeding pending or, to Purchaser’s
knowledge, threatened against Purchaser which challenges or impairs Purchaser’s
ability to execute or perform its obligations under this Agreement.

(c) Due Authority. The consummation by Purchaser of the purchase of the Property
is not in violation of, or in conflict with, nor does it constitute a default
under, any term or provision of the organizational documents of Purchaser.

Section 9.3 Survival of Representations and Warranties. The representations and
warranties set forth in this Article 9 (a) are made as of the date of this
Agreement, (b) are remade as of the Closing Date, and (c) shall not be deemed to
be merged into or waived by the instruments of Closing, but shall survive the
Closing for a period of one year (the “Survival Period“). Each party shall have
the right to bring an action against the other on the breach of a representation
or warranty hereunder so long as the party bringing the action for breach files
such action within the Survival Period. The provisions of this Section 9.3 shall
survive the Closing. Any breach of a representation or warranty that occurs
prior to Closing shall be governed by Article 10.

ARTICLE 10.

DEFAULT AND REMEDIES

Section 10.1 Seller’s Remedies. If Purchaser fails to perform its obligations
pursuant to this Agreement at or prior to Closing for any reason except failure
by Seller to perform hereunder or termination of this Agreement as provided
herein, or if prior to Closing any one or more of Purchaser’s representations or
warranties are breached or untrue in any material respect, Seller shall be
entitled, as its sole remedy, to terminate this Agreement by giving Purchaser
and the Escrow Agent written notice thereof prior to or at Closing and recover
the Earnest Money as liquidated damages and not as penalty, in full satisfaction
of claims against Purchaser hereunder, in which case neither Purchaser nor
Seller shall have any further rights or obligations hereunder, except those that
expressly survive the termination of this Agreement. Subject to Section 10.3 and
Section 10.4 below, Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and the
Earnest Money is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain.

Section 10.2 Purchaser’s Remedies. If Seller fails to perform its obligations
pursuant to this Agreement for any reason except failure by Purchaser to perform
hereunder or termination of this Agreement as provided herein, or if prior to
Closing any one or more of Seller’s representations or warranties are breached
or untrue in any material respect, Purchaser shall elect, as its sole remedy,
either to (a) terminate this Agreement and recover the Earnest Money and the
Pursuit Costs by giving Seller and the Escrow Agent timely written notice of
such election prior to or at Closing, in which case neither Purchaser nor Seller
shall have any further rights or obligations hereunder except those that
expressly survive the termination of this Agreement, (b) enforce specific
performance, or (c) waive said failure or breach and proceed to Closing.
Purchaser’s remedies shall be limited to those described in this Section 10.2
and Section 10.3 and Section 10.4. If, however, the equitable remedy of specific
performance is not practical or available, Purchaser may seek any other right or
remedy available at law or in equity.

Section 10.3 Attorneys’ Fees. In the event either party hereto commences a legal
proceeding to enforce or obtain a declaration of its rights under this
Agreement, the non-prevailing party in such proceeding shall pay the prevailing
party all reasonable fees and expenses, including attorneys’ fees, incurred in
connection with such proceeding.

Section 10.4 Other Expenses. If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees or charges due to
Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

 

18



--------------------------------------------------------------------------------

ARTICLE 11.

MISCELLANEOUS

Section 11.1 No Assumption of Liabilities. Notwithstanding any provision
contained in this Agreement to the contrary, this Agreement is intended as and
shall be deemed to be an agreement for the sale of assets and none of the
provisions hereof shall be deemed to create any obligation or liability of any
party to any person or entity that is not a party to this Agreement, whether
under a third-party beneficiary theory, laws relating to transferee liabilities
or otherwise. Except as specifically provided otherwise in this Agreement, or in
the documents delivered by Seller at Closing, Purchaser shall not assume and
shall not discharge or be liable for any debts, liabilities or obligations of
Seller including, but not limited to, any (a) liabilities or obligations of
Seller to its creditors, shareholders or owners, (b) liabilities or obligations
of Seller with respect to any acts, events or transactions occurring prior to,
on or after the Closing, (c) liabilities or obligations of Seller for any
federal, state, county or local taxes, or (d) any contingent liabilities or
obligations of Seller, whether known or unknown by Seller or Purchaser. Except
as otherwise provided in this Agreement, Purchaser shall have no duty whatsoever
to take any action or receive or make any payment or credit arising from or
related to any services provided or costs incurred in connection with the
management and operation of the Property or any business conducted on the
Property prior to the Closing, including, but not limited to, any matters
relating to cost reports, collections, audits, hearings, or legal action arising
therefrom.

Section 11.2 Seller’s Indemnity. As additional consideration for Purchaser’s
purchasing the Property and paying the Purchase Price to Seller, Seller and each
of the persons, firms or corporations or other entities comprising the Seller
hereunder, jointly and severally, hereby covenant and agree to indemnify, defend
and hold Purchaser (together with its partners, members, shareholders, officers,
directors, agents, contractors, employees and representatives and any partner,
member, or shareholder of the foregoing) harmless from and against all claims,
demands, causes of action, judgments, damages, costs and expenses (including
attorneys’ fees), deficiencies, settlements and investigations which relate to
matters, actions or omissions arising or occurring on or before the Closing,
which arise out of or are based upon any of the following:

(a) any obligation under any contracts, agreements and writings entered into by
or on behalf of Seller in respect of the use, operation, ownership, management,
leasing, occupancy or maintenance of any portion of the Property;

(b) any breach, violation or default on the part of Seller or performance of any
term, covenant, revision or agreement or other obligation on the part of Seller
to be performed which relates to the Property or which arises from any act,
fault, misconduct, omission or negligence relating to the Property or by Seller
or any of Seller’s agents, contractors, servants, employees, occupants,
suboccupants or licensees;

(c) any accident, injury, death or damage whatsoever caused to any person or
entity or loss of property occurring in or about the Property or any part
thereof, or on any other property connected with the Property or adjacent
thereto; and

(d) all covenants, agreements, regulations, restrictions or other encumbrances
contained in any instrument either of record or known to Seller at any time in
force affecting the Property or any part thereof or the ownership, use,
occupancy, possession, operation, management, leasing, or maintenance thereof.

The provisions of this Section 11.2 shall survive the Closing.

Section 11.3 Limitation of Liability. Any and all liabilities and obligations of
any party under this Agreement shall be satisfied solely out of the properties
and assets of such party, as they may exist from time to time, and in no event
shall the properties or assets of the direct or indirect partners of such party,
or of the affiliate partnerships or corporations or successors or assigns of any
such direct or indirect partners or affiliates, or the directors, officers or
shareholders of any of the foregoing, be subject to satisfaction of any
liabilities or obligations of such party under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 11.4 Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights and obligations
under this Agreement without Seller’s consent. This Agreement is for the sole
benefit of Seller and Purchaser, and no third party is intended to be a
beneficiary of this Agreement. Seller may not assign its rights or obligations
under this Agreement without Purchaser’s prior written consent, except to an
affiliate that is either wholly owned by Seller or wholly owned by Seller’s
corporate parent, Hunter Douglas, Inc.; provided, however, that such assignee
shall execute a written agreement to assume Seller’s obligations, without
limitation or condition, under this Agreement.

Section 11.5 Headings. The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

Section 11.6 Invalidity and Waiver. If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative. The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

Section 11.7 Governing Law. This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located without giving effect to its choice of law
provisions. Venue for any action brought under this Agreement shall be in King
County, Washington.

Section 11.8 Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing shall survive the Closing and shall not be deemed to be
merged into or waived by the instruments of Closing.

Section 11.9 Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All exhibits and schedules attached hereto are
incorporated herein by this reference for all purposes.

Section 11.10 Time. Time is of the essence in the performance of this Agreement.

Section 11.11 No Electronic Transactions. Except as expressly set forth below,
the parties hereby acknowledge and agree this Agreement shall not be executed,
entered into, altered, amended or modified by electronic means. Without limiting
the generality of the foregoing, the parties hereby agree the transactions
contemplated by this Agreement shall not be conducted by electronic means,
except as specifically set forth in the “Notices” section of this Agreement.

Section 11.12 Notices. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission with a
confirmation copy delivered by another method permitted under this
Section 11.12, or (e) by electronic mail addressed to the electronic mail
address set forth in Section 1.3 for the party to be notified with a
confirmation copy delivered by another method permitted under this
Section 11.12. Notice given in accordance herewith for all permitted forms of
notice, other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee (even if such addressee refuses delivery thereof). Notice given
by electronic mail in accordance herewith shall be effective upon the entrance
of such electronic mail into the information processing system designated by the
recipient’s electronic mail address. Except for facsimile and electronic mail
notices as described above, no notice hereunder shall be effective if sent or
delivered by electronic means. In no event shall this Agreement be entered into,
executed, terminated, altered, amended or modified by electronic mail or
electronic record. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational

 

20



--------------------------------------------------------------------------------

purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice. Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Seller
shall be deemed given by Seller.

Section 11.13 Construction; Waiver. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and agree that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto. The word “including“ and any
derivation thereof shall mean “including, without limitation.” No provision of
this Agreement shall be deemed to be waived by either party unless the waiver is
in writing and signed by that party. Unless otherwise expressly provided herein,
no consent or approval by either party shall be deemed to be given unless the
consent or approval is in writing and signed by that party. No custom or
practice that may evolve between Purchaser and Seller during the term of this
Agreement shall be deemed or construed to waive or lessen the right of either of
the parties hereto to insist upon strict compliance with the terms of this
Agreement.

Section 11.14 Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is
not a Business Day, in which event the period shall run until the end of the
next day which is a Business Day. The last day of any period of time described
herein shall be deemed to end at 5:00 p.m. local time in the state in which the
Real Property is located. As used herein, the term “Business Day“ means any day
that is not a Saturday, Sunday or legal holiday for national banks in the city
in which the Real Property is located.

Section 11.15 Execution in Counterparts; Offer and Acceptance. This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, and all of such counterparts shall constitute one Agreement. To
facilitate execution of this Agreement, the parties may execute and exchange by
telephone facsimile or e-mail “pdf” file counterparts of the signature pages,
provided that executed originals thereof are forwarded to the other party on the
same day by any of the delivery methods set forth in Section 11.11 other than
facsimile or e-mail transmissions. This Agreement and the offer to sell and
purchase the Property embodied herein shall be null and void unless one
counterpart of this Agreement duly executed by an authorized representative of
Seller, and one counterpart of this Agreement duly executed by an authorized
representative of Purchaser, have been received by the Title Company by 5:00
p.m. Dallas, Texas time on or before May 10, 2010.

Section 11.16 Further Assurances. In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

Section 11.17 No Marketing. Seller agrees not to market any portion of the
Property for sale or lease from the Effective Date until the earlier of (a) the
Closing or (b) a termination of this Agreement.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

SELLER:    HUNTER DOUGLAS REAL PROPERTY, INC., a    Delaware corporation    By:
  

 

   Name:   

 

   Title:   

 

     Date Executed:   

 

[REMAINING SIGNATURE ON FOLLOWING PAGE]

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

PURCHASER:   COPELAND COMMERCIAL, LLC, a Texas limited   iability company   By:
 

 

        Name: Bradley D. Copeland         Title: President    
    Date Executed:  

 

 

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
has received the Intial Deposit and shall hold the Earnest Money required to be
deposited under this Agreement, in escrow, and shall invest and disburse the
Earnest Money pursuant to the provisions of this Agreement.

 

 

By:  

 

Name:  

 

Title:  

 

Date Executed:  

 

Joinder by Escrow Agent to Purchase and Sale Agreement



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit A   

-

   Legal Description of Real Property Exhibit B    -    Special Warranty Deed
Exhibit C    -    Bill of Sale, Assignment and Assumption Exhibit D    -   
FIRPTA Certificate Exhibit E    -    List of Environmental Reports Exhibit F   
-    Survey Requirements Exhibit G    -    Lease Back Agreement Terms Exhibit H
   -    Exclusions from Tangible Property

List of Exhibits Purchase and Sale Agreement



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

SPECIAL WARRANTY DEED

AFTER RECORDING RETURN TO:

Donna Gulledge

Vinson & Elkins LLP

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

SPECIAL WARRANTY DEED

 

 

Reference # of document modified herein:  

 

Grantor:  

 

Grantee:  

 

Legal Description (abbreviated):  

 

Additional Legal Description:  

 

Assessor’s Tax Parcel No.:  

 

 

In consideration of $10.00 in hand paid, Hunter Douglas Real Property, Inc., a
Delaware corporation, as Grantor, grants, bargains and conveys to Copeland
Commercial, LLC, a Texas limited liability company, as Grantee, the real
property described on the attached Exhibit A, subject to the matters described
on the attached Exhibit B.

The Grantor, for itself and its successors in interest, does by these presents
expressly limit the covenants of the deed to those herein expressed, and
excludes all covenants arising or to arise by statutory or other implication,
and does hereby covenant that against all persons whomsoever lawfully claiming
or to claim by, through or under said Grantor and not otherwise, Grantor will
forever warrant and defend the said described real estate.

IN WITNESS WHEREOF, Grantor has executed this instrument as of this
            day of             , 2010.

 

GRANTOR:    HUNTER DOUGLAS REAL PROPERTY, INC., a    Delaware corporation    By:
  

 

   Name:   

 

   Title:   

 

 

STATE OF                                            )     )   ss. County
of                                                )  

I certify that I know or have satisfactory evidence that
                        is the person who appeared before me, and said person
acknowledged that he/she signed this instrument, on oath stated the he/she was
authorized to execute the instrument and acknowledged it as the
                        of Hunter Douglas Real Property, Inc., a Delaware
corporation, on behalf of said corporation to be the free and voluntary act of
such party for the uses and purposes mentioned in the instrument.

Dated:                     , 2010.

 

B-1



--------------------------------------------------------------------------------

  

 

(Seal or stamp)    Notary Public for the State of   

 

   My Appointment Expires   

 

 

B-2



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

 

B-3



--------------------------------------------------------------------------------

EXHIBIT B

Permitted Encumbrances

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

This Bill of Sale, Assignment and Assumption is made as of                     ,
by and between Hunter Douglas Real Property, Inc., a Delaware corporation
(“Assignor“), and Copeland Commercial, LLC, a Texas limited liability company
(“Assignee“).

WITNESSETH:

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged Assignor hereby agree as follows:

1. Assignor hereby sells, transfers, assigns and conveys to Assignee the
following (to the extent assignable by Assignor):

(a) All tangible personal property (“Personalty”) set forth in the inventory on
Exhibit A attached hereto and made a part hereof, and located on, and used in
connection with the management, maintenance or operation of that certain land
and improvements located in the County of King, State of Washington, as more
particularly described in Exhibit B attached hereto and made a part hereof
(“Real Property”), but excluding that tangible personal property specifically
excluded by Assignor in Exhibit H of that Purchase and Sale Agreement dated May
    , 2010, by and between Assignor and Assignee (the “Purchase Agreement”).

(b) To the extent assignable, all right, title and interest in and to those
certain contracts set forth on Exhibit C attached hereto and made a part hereof,
and all warranties, guaranties, indemnities and claims (including for
workmanship, materials and performance) and which exist or may hereafter exist
against any contractor, subcontractor, manufacturer or supplier or laborer or
other services relating thereto (collectively, the “Contracts”).

(c) All of Assignor’s intangible personal property related to the Real Property
and the improvements located thereon (the “Improvements”), including: all trade
names and trade marks associated with the Real Property and the Improvements,
including Assignor’s rights and interests, if any, in the name of the Real
Property, but excluding the name “Hunter Douglas” (and all variations of such
name) and other items excluded pursuant to Section 2.1(b) of the Purchase
Agreement; the plans and specifications and other architectural and engineering
drawings for the Improvements, if any; and warranties related to the Real
Property; surveys, engineering reports and other technical information relating
to the Real Property or Improvements; contract rights related to the
construction, operation, ownership or management of the Real Property, if any;
governmental permits, approvals and licenses, if any; and all utility deposits
(collectively the “Intangible Personal Property”).

2. This Bill of Sale, Assignment and Assumption is given pursuant to that
certain Purchase and Sale Agreement (as amended and assigned, the “Purchase
Agreement”) dated as of                     , between Assignor and Assignee,
providing for, among other things, the conveyance of the Personalty, the
Contracts and the Intangible Personal Property.

3. Assignee hereby accepts the assignment of the Personalty, the Contracts and
the Intangible Personal Property and agrees to assume and discharge, in
accordance with the terms thereof, all of the obligations thereunder from and
after the date hereof.

4. Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations
arising from and accruing on or after the date hereof.

 

C-1



--------------------------------------------------------------------------------

5. Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations of Assignor
under the Contracts, to the extent accruing prior to the date hereof.

6. This Bill of Sale, Assignment and Assumption may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

7. This Bill of Sale, Assignment and Assumption shall inure to the benefit of
and be binding upon the heirs, personal representatives, successors, and assigns
of each of the parties hereto.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

C-2



--------------------------------------------------------------------------------

Executed as of                     , 200  .

 

ASSIGNOR:    

HUNTER DOUGLAS REAL PROPERTY, INC., a

   

Delaware corporation

    By:  

 

    Name:  

 

    Title:  

 

 

STATE OF                     

   )         )   ss.   

County of                        

   )     

I certify that I know or have satisfactory evidence that                      is
the person who appeared before me, and said person acknowledged that he/she
signed this instrument, on oath stated the he/she was authorized to execute the
instrument and acknowledged it as the                      of Hunter Douglas
Real Property, Inc., a Delaware corporation, on behalf of said corporation to be
the free and voluntary act of such party for the uses and purposes mentioned in
the instrument.

 

Dated:                     , 2010.            

 

(Seal or stamp)       Notary Public for the State of                           
My Appointment Expires                           

 

C-3



--------------------------------------------------------------------------------

ASSIGNEE:    

COPELAND COMMERCIAL, LLC, a Texas limited

   

liability company

    By:  

 

    Name:   Bradley D. Copeland     Title:   President

 

STATE OF                     

   )         )   ss.   

County of                        

   )     

I certify that I know or have satisfactory evidence that Bradley D. Copeland is
the person who appeared before me, and said person acknowledged that he signed
this instrument, on oath stated the he was authorized to execute the instrument
and acknowledged it as the President of Copeland Commercial, LLC, a Texas
limited liability company, on behalf of said limited liability company to be the
free and voluntary act of such party for the uses and purposes mentioned in the
instrument.

 

Dated:                     , 2010.            

 

(Seal or stamp)       Notary Public for the State of                           
My Appointment Expires                           

 

Exhibit A   Personalty Exhibit B   Real Property Exhibit C   Contracts

 

C-4



--------------------------------------------------------------------------------

Exhibit D

FIRPTA CERTIFICATE

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
For U.S. tax purposes (including Section 1445), the owner of a disregarded
entity (which has legal title to a U.S. real property interest under local law)
will be the transferor of the property and not the disregarded entity. To inform
Copeland Commercial, LLC, a Texas limited liability company (“Transferee”), that
withholding of tax is not required upon the disposition of a U.S. real property
interest by Hunter Douglas Real Property, Inc., a Delaware corporation
(“Transferor”), the beneficial owner of                      (U.S. employer
identification number                     ), the undersigned, in his capacity as
President of Transferor, hereby certifies to Transferee the following on behalf
of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

2. Transferor is not a disregarded entity as defined in Section 1.1445
2(b)(2)(iii) of the Income Tax Regulations;

3. Transferor’s U.S. employer identification number is                     ; and

4. Transferor’s office address is                     .

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of
Transferor.

Dated as of                     , 2010.

 

HUNTER DOUGLAS REAL PROPERTY, INC., a Delaware corporation By:  

 

Name:  

 

Title:   President

 

D-1



--------------------------------------------------------------------------------

 

THE STATE OF                      

  

§

       

§

    

COUNTY OF                        

  

§

    

On this              day of                     , 2010, before me, the
undersigned, a Notary Public in and for the State of Washington, duly
commissioned and sworn personally appeared                     , known to me to
be the                      of HUNTER DOUGLAS REAL PROPERTY, INC., the
corporation that executed the foregoing instrument, and acknowledged the said
instrument to be the free and voluntary act and deed of said corporation, for
the purposes therein mentioned, and on oath stated that he/she was authorized to
execute said instrument.

I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.

WITNESS my hand and official seal hereto affixed the day and year in the
certificate above written.

 

 

Notary Public, State of  

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

LIST OF ENVIRONMENTAL REPORTS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

THE SURVEY REQUIREMENTS

CERTIFICATION

The plat of survey should be accompanied by a certificate as follows:

1. Certification should be by a civil engineer or a registered professional land
surveyor.

2. Certificate should include an original signature, original seal and
registration number of the certifying party.

3. The certification should be acknowledged by a notary public, if required by
state law.

4. If the surveyor finds that any easement furnished to him which purports to
affect the parcel surveyed does not, in fact, affect such parcel, he should
specifically certify that such easement, identified by book and page of
recording, does not affect the parcel.

5. The form of certificate should be as follows:

I, (Insert Lender’s Name), a (registered professional land surveyor) do hereby
certify to (Insert Lender’s Name), (Insert Title Company’s Name), (Insert Title
Underwriter’s Name) and (Insert Borrower’s Name) that this plat of survey
represents a true and correct survey made by me on                     , 20    ,
of the following described property:

(Insert Legal Description).

 

F-1



--------------------------------------------------------------------------------

The undersigned further hereby certifies to (Insert Lender’s Name), (Insert
Title Company’s Name), (Insert Title Underwriter’s Name) and (Insert Borrower’s
Name) as of the                      day of                     , 200  , that
the foregoing survey correctly shows (i) the location of all buildings,
structures and other improvements situated on the above premises, and that,
except as shown, there are no visible or recorded easements or rights of way
across said premises or any other easements or rights of way of which the
undersigned has been advised, no party walls, no encroachments on easements or
on adjoining premises, easements, streets or alleys by any of said buildings,
structures or other improvements, and no encroachments on said premises by
buildings, structures or other improvements situated on adjoining premises;
(ii) the courses and measured distances of the exterior property lines of the
premises and any easements located on or affecting the said premises; (iii) the
location and number of parking spaces and the total square foot area of the said
premises and any easements located on or affecting the said premises; (iv) the
dimensions of all improvements on the said premises at ground surface level and
the distance therefrom to the nearest facing exterior property lines of the said
premises; and (v) the scale, the north direction, the basis of bearings, the
beginning point, the distance to the nearest intersecting street and point of
reference from which the premises are measured, the width of the street or
streets on which the premises abut, the lot and block number shown on any filed
map to which reference is made in the legal description of the premises together
with the filing date of such map, and an accurate reference to the real estate
records of                      County,                     , identifying all
easements of record crossing or affecting the said premises. The undersigned
further certifies that all streets abutting the said premises and all means of
ingress and egress for the said premises have been completed, dedicated and
accepted for public maintenance by the City of                     ,
                    . Except as shown, there are no building set-back lines.
Except as shown, no part of the subject property lies within a flood plain or
flood-prone area or flood way of any body of water. The undersigned further
certifies that this map or plat and the survey on which it is based were made in
accordance with Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys, jointly established and adopted by the ALTA and NSPS in 2005, and
includes items 1, 2, 3, 4, 6, 7(a), 7(b), 7(c), 8, 9, 10, 11(b), 13, 14, 15, 16,
17, and 18, all inclusive, of Table A thereof. Pursuant to the Accuracy
Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, the undersigned further certifies that, in my professional
opinion, as a land surveyor registered in the State of                      the
Relative Positional Accuracy of this survey does not exceed that which is
specified therein.

 

 

Registered Professional Land Surveyor No.             

 

F-2



--------------------------------------------------------------------------------

INSTRUCTIONS FOR PREPARATION OF

COMMERCIAL REAL ESTATE SURVEY

Legal Description

If a lot and block legal description is used, it should specifically refer to
the recorded plat, identifying it by book and page of recording. In any event, a
metes and bounds description must also be included.

Where a metes and bounds description is used, the description should commence
from a readily identifiable point, ideally a recognized benchmark, a section
corner and/or the intersection of two open, fully-constructed public streets.
The calls necessary to move from the point of commencement to the point of
beginning of the parcel being surveyed, as well as the sides of the parcel being
surveyed, should be described by giving the distances and bearings of each.
Curved sides should be described by data including length of arc, radius of
circle for the arc, chord distance and bearing. A reference to the basis of the
bearings used in preparation of the survey must be included in the metes and
bounds description.

Plat of Survey

The plat of survey should show the following information:

1. Scale.

2. The North direction indicated by an arrow, together with a reference to the
basis of the bearings used in preparation of the survey.

3. If the legal description is metes and bounds, the point of commencement of
the legal description and the distances and bearings to reach the point of
beginning of the parcel surveyed.

4. The point of beginning and the distances and bearings of all sides of the
parcel surveyed.

5. In the case of curved sides, complete curve data including length of arc,
radius of circle for the arc, chord distance and bearing.

6. The distance(s) to the nearest intersecting street(s).

7. All abutting streets including indication of the width of such streets.

8. The street number, if any, of the parcel surveyed.

9. The lot and block number if the legal description is taken from a recorded
plat.

10. The character of construction, the external dimensions and square footage of
the building footprint and the maximum height and number of stories of all the
buildings located in the parcel surveyed.

11. The distance from the building or buildings to the property lines, building
lines, and easement lines at the closest point.

12. The distance between buildings at the closest point.

13. All recorded easements identified by book and page of recording.

14. All unrecorded easements visible on the site or otherwise known to the
surveyor including statutory section line roads.

 

F-3



--------------------------------------------------------------------------------

15. The established building lines, if any.

16. The exact dimensions of any encroachments.

17. The point at which all utilities enter the property surveyed and the
location of all lighting fixtures.

18. All parking lot striping, including the total number of parking spaces, and
showing all parking spaces reserved for the handicapped.

19. The total land area and the total building area.

20. Certify whether or not the property appears on any U.S. Department of H.U.D.
Flood Insurance Boundary Map and, if so, state map number, flood zone
designation and whether or not property appears in the “Flood Hazard Area” shown
on the map.

21. A location map.

22. A summary of, and a depiction on the drawing of, all zoning requirements
related to the Property, as requested by Purchaser.

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

LEASE BACK AGREEMENT TERMS

In furtherance of the purpose stated below, the parties agree to enter into the
Lease Back Agreement upon substantially the following terms and conditions:

1. Term – commences on the date of Closing under the Purchase and Sale Agreement
(the “Commencement Date“) and continues for a period expiring no later than
August 31, 2010, unless earlier terminated by Purchaser as set forth herein.

2. Rent – $15,000 per month plus the cost of all utilities.

3. Early Termination – In the event Purchaser leases all or any portion of the
Property to a third-party, Purchaser may terminate the Lease Back Agreement by
giving no less than 30 days prior written notice to Seller.

4. Holdover – In the event Seller does not vacate the Property by the Lease Back
Termination Date, the rent will increase to $65,000 per month plus the cost of
all utilities.

5. Indemnification – Seller will indemnify and defend Purchaser against all
losses, costs, liabilities, claims and expenses (collectively, the “Claims“)
resulting from the operation of the Property by Seller during the Term, except
to the extent any such Claims are the result of a breach by Purchaser of its
obligations under the Lease Back Agreement or relate to matters for which
Purchaser has agreed to indemnify and defend Seller under the Purchase and Sale
Agreement.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

EXCLUSIONS FROM TANGIBLE PERSONAL PROPERTY

[To Be Provided]

 

H-1